Exhibit 10.2





Graphic [pasg-20200331ex102f078db001.jpg]

Tenant: Passage BIO, Inc.
Premises: One Commerce Square, Suite 3900



LEASE

THIS LEASE (“Lease”) is entered into as of _______________, between COMMERCE
SQUARE PARTNERS - PHILADELPHIA PLAZA, L.P., a Delaware limited partnership
(“Landlord”), and PASSAGE BIO, INC., a Delaware corporation (“Tenant”).

In consideration of the mutual covenants stated below, and intending to be
legally bound, Landlord and Tenant covenant and agree as follows:

1.            KEY DEFINED TERMS.

(a)          “Abatement Period” means the period that begins on the Commencement
Date and ends on the day immediately prior to the 14-month anniversary of the
Commencement Date. During the Abatement Period, no Fixed Rent or Project
Expenses are due or payable, but Tenant shall pay to Landlord: (i) electricity
costs for the lights and plugs in the Premises pursuant to Section 6 below; and
(ii) Philadelphia use and occupancy taxes.

(b)          “Additional Rent” means all rents, costs, and expenses other than
Fixed Rent that Tenant is obligated to pay Landlord pursuant to this Lease.

(c)          “Broker” means Savills, Inc.

(d)          “Building” means the building known as One Commerce Square located
at 2005 Market Street, Philadelphia, Pennsylvania 19103, containing
approximately 942,866 rentable square feet. Landlord hereby represents that the
usable square footage of the Building and Premises has been determined pursuant
to guidelines generally established by the Standard Method for Measuring Floor
Area in Office Buildings (“BOMA”).

(e)          “Business Hours” means the hours of 8:00 a.m. to 6:00 p.m. on
weekdays, and 9:00 a.m. to 1:00 p.m. on Saturdays, excluding Building holidays.
The current Building holidays are: New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day; any change in Building
holidays shall be consistent with other national holidays for which first class
buildings in the Philadelphia, Pennsylvania area also closed for business.

(f)           “Commencement Date” means the date that is the earlier of: (i) the
date on which Tenant first conducts any business in all or any portion of the
Premises; or (ii) the later of (A) Substantial Completion of the Leasehold
Improvements (as defined in Exhibit C) and delivery of the Premises to Tenant or
(B) January 1, 2021. Notwithstanding anything set forth herein to the contrary,
if Tenant is prevented from moving into the Premises as a result of a Force
Majeure Event (which shall include, but not be limited to, delays in delivery of
Tenant’s furniture for the Premises as a result of worldwide shipping
disruptions resulting from the coronavirus), and provided Tenant takes all
commercially reasonable actions to mitigate such delay, the Commencement Date
shall be extended on a day-for-day basis for each day of delay caused solely by
such Force Majeure Event.

(g)          “Common Areas” means, to the extent they exist at the Project, the
lobby, parking facilities, passenger and freight elevators, rooftop terrace,
fitness or health center, plaza and sidewalk areas, multi-tenanted floor
restrooms, and other similar areas of unrestricted access at the Project or
designated for the benefit of Building tenants, and the areas on multi-tenant
floors in the Building devoted to corridors, elevator lobbies, and other similar
facilities serving the Premises.

(h)          “Expiration Date” means the last day of the Term, or such earlier
date of termination of this Lease pursuant to the terms hereof.

(i)           “Fixed Rent” means fixed rent in the amounts set forth below:












TIME PERIOD

FIXED RENT PER R.S.F.

ANNUALIZED FIXED

RENT

MONTHLY

INSTALLMENT

Commencement Date – end of Abatement Period

$ 0.00

$ 0.00

$ 0.00





--------------------------------------------------------------------------------

Fixed Rent Start Date – end of Rent Period 1

$  28.50

$ 1,066,299.00

$ 88,858.25

Rent Period 2

$  29.36

$ 1,098,475.04

$ 91,539.59

Rent Period 3

$  30.24

$ 1,131,399.36

$ 94,283.28

Rent Period 4

$  31.15

$ 1,165,446.10

$ 97,120.51

Rent Period 5

$  32.08

$ 1,200,241.12

$ 100,020.09

Rent Period 6

$  33.04

$ 1,236,158.56

$ 103,013.21

Rent Period 7

$  34.03

$ 1,273,198.42

$ 106,099.87

Rent Period 8

$ 35.05

$ 1,311,360.70

$ 109,280.06

Rent Period 9

$ 36.10

$ 1,350,645.40

$ 112,553.78

Rent Period 10 – End of Initial Term

$ 37.18

$ 1,391,052.52

$ 115,921.04



(j)           “Fixed Rent Start Date” means the day immediately following the
end of the Abatement Period.

(k)          “Initial Term” means the period commencing on the Commencement
Date, and ending at 11:59 p.m. on: (i) if the Commencement Date is the first day
of a calendar month, the day immediately prior to the 130-month anniversary of
the Commencement Date; or (ii) if the Commencement Date is not the first day of
a calendar month, the last day of the calendar month containing the 130-month
anniversary of the Commencement Date.

(l)           “Laws” means federal, state, county, and local governmental and
municipal laws, statutes, ordinances, rules, regulations, codes, decrees,
orders, and other such requirements, and decisions by courts in cases where such
decisions are considered binding precedents in the state or commonwealth in
which the Premises are located (“State”), and decisions of federal courts
applying the laws of the State, including without limitation Title III of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. as now in
effect or hereafter amended and all rules and regulations issued thereunder.

(m)         “Premises” means, collectively, the following spaces in the
Building, as shown on Exhibit A attached hereto, which are deemed to contain
37,414 rentable square feet in the aggregate: (i) the space presently known as
Suite 3800, which is deemed to contain 14,633 rentable square feet; (ii) the
space presently known as Suite 3900, which is deemed to contain 14,633 rentable
square feet; and (iii) the space to be known as Suite 4000, which is deemed to
contain 8,148 rentable square feet. Upon the Commencement Date, the Premises
shall be known collectively as Suite 3900. Landlord hereby represents that the
rentable square footage of the Premises has been determined pursuant to BOMA.

(n)          “Project” means the Building, together with the parcel of land
owned by Landlord upon which the Building is located, and all Common Areas.

(o)          “Rent” means Fixed Rent and Additional Rent. Landlord may apply
payments received from Tenant to any obligations of Tenant then due and owing
without regard to any contrary Tenant instructions or requests. Additional Rent
shall be paid by Tenant in the same manner as Fixed Rent, without setoff,
deduction, or counterclaim, except as otherwise expressly set forth herein.

(p)          “Rent Period” means, with respect to the first Rent Period, the
period that begins on the Fixed Rent Start Date and ends on the last day of the
calendar month preceding the month in which the 2-year anniversary of the
Commencement Date occurs; thereafter each succeeding Rent Period shall commence
on the day following the end of the preceding Rent Period, and shall extend for
12 consecutive months.

(q)          “Security Deposit” means $34,066.84.

(r)           “Tenant’s NAICS Code” means Tenant’s 6-digit North American
Industry Classification number under the North American Industry Classification
System as promulgated by the Executive Office of the President, Office of
Management and Budget, which is 541715.



2

--------------------------------------------------------------------------------

(s)           “Term” means the Initial Term together with any extension of the
term of this Lease agreed to by the parties in writing.

2.            PREMISES. Landlord leases to Tenant, and Tenant leases from
Landlord, the Premises for the Term subject to the terms and conditions of this
Lease. Tenant accepts the Premises in their “AS IS”, “WHERE IS”, “WITH ALL
FAULTS” condition, except that Landlord shall complete the Leasehold
Improvements pursuant to Exhibit C attached hereto, and subject to Landlord’s
continuing obligations under this Lease.

3.            TERM.

(a)          The Term shall commence on the Commencement Date. The terms and
provisions of this Lease are binding on the parties upon Tenant’s and Landlord’s
execution of this Lease notwithstanding a later Commencement Date for the Term.
The rentable area of the Premises and the Building on the Commencement Date
shall be deemed to be as stated in Section 1. By execution and delivery of a
Confirmation of Lease Term substantially in the form of Exhibit B attached
hereto (“COLT”), Landlord and Tenant shall confirm the Commencement Date,
rentable square footage of the Premises and all other matters stated therein. If
Tenant fails to respond to a proposed COLT within 10 business days after
Tenant’s receipt of such request, Landlord may thereafter send to Tenant a
second proposed COLT, which includes in bold and 14-point capitalized type the
following statement: “SECOND AND FINAL REQUEST—TENANT HAS 10 BUSINESS DAYS TO
RESPOND PURSUANT TO SECTION 3”. If Tenant then fails to respond to such second
proposed COLT within 10 business days after receipt thereof, Tenant shall be
deemed to have approved all matters set forth therein, which shall then be
conclusive and binding on Tenant.

(b)          Provided there is no Event of Default, Landlord shall use
commercially reasonable efforts to achieve Substantial Completion of the
Leasehold Improvements on or before December 15, 2020, subject to Force Majeure
Events (as defined in Section 25(g) and which shall include, but not be limited
to, delays resulting from the coronavirus). Provided there is no Event of
Default, if Substantial Completion does not occur on or before the Outside
Completion Date, then notwithstanding anything to the contrary herein from and
after the Fixed Rent Start Date Tenant shall receive 1 day’s abatement of Fixed
Rent for each day that elapses after the Outside Completion Date until
Substantial Completion occurs, and the Term shall be extended by the same number
of days. The “Outside Completion Date” means the date that is 200 days after the
Plan Delivery Date (as defined in Exhibit C); provided, however, the Outside
Completion Date shall be pushed back on a day-for-day basis for each day that
Substantial Completion is delayed due to a Force Majeure Event (as defined in
Section 25(g)).

(c)          Provided there is no Event of Default, if Substantial Completion
does not occur on or before the Completion Termination Date, then
notwithstanding anything to the contrary herein Tenant shall have the right to
terminate this Lease by at least 30 days’ written notice to Landlord received
within 9 days after the Completion Termination Date, provided this Lease shall
remain in full force and effect and Tenant shall no longer have the right to
terminate this Lease if Landlord delivers possession of the Premises to Tenant
within 30 days after Landlord’s receipt of Tenant’s termination notice. The
“Completion Termination Date” means the date that is 290 days after the Plan
Delivery Date; provided, however, the Completion Termination Date will be pushed
back on a day-for-day basis for each day that Substantial Completion is delayed
due to a Force Majeure Event (as defined in Section 25(g)). The termination
right set forth in this paragraph and the rent abatement set forth in Section
3(b) shall be Tenant’s sole and exclusive remedies in connection with any delay
in Substantial Completion, and Landlord shall not be liable for any other
direct, indirect, special, consequential, or other damages suffered by Tenant as
a result of any such delay.

4.            FIXED RENT; SECURITY DEPOSIT; LATE FEE.

(a)          Tenant covenants and agrees to pay to Landlord during the Term,
without notice, demand, setoff, deduction, or counterclaim except as otherwise
set forth in this Lease, Fixed Rent in the amounts set forth in Section 1. The
Monthly Installment of Fixed Rent, the monthly amount of Estimated Operating
Expenses as set forth in Section 5, and any estimated amount of utilities as set
forth in Section 6, shall be payable to Landlord in advance on or before the
first day of each month of the Term. If the Fixed Rent Start Date is not the
first day of a calendar month, then the Fixed Rent due for the partial month
commencing on the Fixed Rent Start Date shall be prorated based on the number of
days in such month. All Rent payments shall be made by either (i) check or (ii)
electronic funds transfer as follows (or as otherwise directed in writing by
Landlord to Tenant from time to time): (A) ACH debit of funds, provided Tenant
shall first complete Landlord’s then-current forms authorizing Landlord to
automatically debit



3

--------------------------------------------------------------------------------

Tenant’s bank account; or (B) ACH credit of immediately available funds to an
account designated by Landlord. “ACH” means Automated Clearing House network or
similar system designated by Landlord. All Rent payments shall include the
Building number and the Lease number, which numbers will be provided to Tenant
in the COLT.

(b)          Landlord shall cause its affiliate, Philadelphia Plaza – Phase II
LP, to transfer to Landlord the balance of the security deposit held by such
affiliate under its lease with Tenant at Two Commerce Square promptly after
Tenant’s surrender of the premises leased thereunder, and Landlord shall
maintain such balance as the Security Deposit under this Lease. Notwithstanding
the foregoing, if such balance is less than $34,066.84, then Tenant shall
promptly pay the difference to Landlord so that the Security Deposit held by
Landlord hereunder is $34,066.84. No interest shall be paid to Tenant on the
Security Deposit, and Landlord shall have the right to commingle the Security
Deposit with other funds of Landlord. If there is an Event of Default by Tenant
under this Lease, Landlord may use, apply or retain the whole or any part of the
Security Deposit for the payment of: (A) any rent or other sums that Tenant has
not paid when due (beyond any applicable note and cure period); and/or (B) any
sum that Landlord expends or is required to expend in connection with an Event
of Default (as defined in Section 17). Landlord’s use of the Security Deposit
shall not prevent Landlord from exercising any other remedy available to
Landlord under this Lease, at law or in equity and shall not operate as either
liquidated damages or as a limitation on any recovery to which Landlord may
otherwise be entitled. If any portion of the Security Deposit is used, applied,
or retained by Landlord in accordance with this Section 4(b), Tenant shall,
within 10 business days after the written demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount. Landlord shall return the Security Deposit or the balance thereof (as
applicable) to Tenant within 1 month after the later of the Expiration Date,
Tenant’s surrender of possession of the Premises to Landlord in the condition
required under this Lease, Tenant’s payment of all outstanding Rent, and
Landlord’s receipt of written notice from Tenant of its forwarding address. Upon
the return of the Security Deposit or the balance thereof (as applicable) to
Tenant, Landlord shall be completely relieved of liability with respect to the
Security Deposit. If the originally named Tenant has assigned this Lease,
Landlord may return the Security Deposit or the balance thereof (as applicable)
to the current Tenant unless Landlord receives reasonably satisfactory evidence
of the originally named Tenant’s right to receive the Security Deposit. If
Landlord conveys ownership of the Building and Landlord delivers the Security
Deposit to the transferee, Landlord shall thereupon be released from all
liability for the return of such Security Deposit and Tenant shall look solely
to the transferee for the return of the Security Deposit.

(c)          If Landlord does not receive the full payment from Tenant of any
Rent when due under this Lease (without regard to any notice and/or cure period
to which Tenant might be entitled), Tenant shall also pay to Landlord as
Additional Rent a late fee in the amount of 5% of such overdue amount.
Notwithstanding the foregoing, Landlord shall waive the above-referenced late
fee 2 times during any 12 consecutive months of the Term, provided Tenant makes
the required payment within 3 business days after receipt of notice of such late
payment. With respect to any Rent payment (whether it be by check, ACH/wire, or
other method) that is returned unpaid for any reason, Landlord shall have the
right to assess a reasonable fee to Tenant as Additional Rent, which fee is
currently $40.00 per returned payment.

5.            OPERATING EXPENSES.

(a)          Certain Definitions.

(i)           “Janitorial Expenses” means all costs associated with trash and
garbage removal, recycling, cleaning, and sanitizing the Building, and the items
of work set forth in Exhibit D attached hereto.

(ii)          “Operating Expenses” means collectively Project Expenses and
Taxes.

(iii)         “Project Expenses” means all costs and expenses paid, incurred, or
accrued by Landlord in connection with the maintenance, operation, repair, and
replacement of the Project including, without limitation: a management fee not
to exceed 3% of gross rents and revenues from the Project; all costs associated
with the removal of snow and ice from the Project; property management office
rent; costs for flexible work and community space for tenants of Landlord and
Landlord’s affiliates; conference room and fitness center costs; security
measures; transportation program costs; Janitorial Expenses; Project Utility
Costs (as defined in Section 6 below); capital expenditures, repairs, and
replacements, necessary to comply with changes in applicable law effective after
the Commencement Date or when made with the reasonable expectation of reducing
other Project Expenses (but only to



4

--------------------------------------------------------------------------------

the extent of the actual reduction), and then only to the extent of the
amortized costs of such capital item over the useful life of the improvement as
reasonably determined by Landlord; valet, concierge, and card-access parking
system costs; all insurance premiums and deductibles paid or payable by Landlord
with respect to the Project; and the cost of providing those services required
to be furnished by Landlord under this Lease. Notwithstanding the foregoing,
“Project Expenses” shall not include any of the following: (A) repairs or other
work occasioned by fire, windstorm, or other insured casualty or by the exercise
of the right of eminent domain to the extent Landlord actually receives
insurance proceeds or condemnation awards therefor; (B) leasing commissions,
accountants’, consultants’, auditors or attorneys’ fees, costs and disbursements
and other expenses incurred in connection with negotiations or disputes with
other tenants or prospective tenants or other occupants, or associated with the
enforcement of any other leases or the defense of Landlord’s title to or
interest in the real property or any part thereof; (C) costs incurred by
Landlord in connection with the original construction of the Building and
related facilities; (D) costs (including permit, license, and inspection fees)
incurred in renovating or otherwise improving or decorating, painting, or
redecorating leased space for other tenants or other occupants or vacant space;
(E) interest on debt or amortization payments on any mortgage or deeds of trust
or any other borrowings and any ground rent; (F) any compensation paid to
clerks, attendants or other persons in commercial concessions operated by
Landlord; (G) any fines or fees for Landlord’s failure to comply with Laws; (H)
legal, accounting, and other expenses related to Landlord’s financing,
refinancing, mortgaging, or selling the Building or the Project; (I) any
increase in an insurance premium caused by the non-general office use, occupancy
or act of another tenant; (J) costs for sculpture, decorations, painting or
other objects of art in excess of amounts typically spent for such items in
office buildings of comparable quality in the competitive area of the Building;
(K) cost of any political, charitable, or civic contribution or donation; (L)
reserves for repairs, maintenance, and replacements; (M) Taxes; (N) cost of
utilities directly metered or submetered to Building tenants and paid separately
by such tenants; (O) fines, interest, penalties, or liens arising by reason of
Landlord’s failure to pay any Project Expenses when due, except that Project
Expenses shall include interest or similar charges if the collecting authority
permits such Project Expenses to be paid in installments with interest thereon,
such payments are not considered overdue by such authority and Landlord pays the
Project Expenses in such installments; (P) costs and expenses associated with
hazardous waste or hazardous substances including but not limited to the cleanup
of such hazardous waste or hazardous substances and the costs of any litigation
(including, but not limited to reasonable attorneys’ fees) arising out of the
discovery of such hazardous waste or hazardous substances; (Q) the portion of
any wages, salaries, fees, or fringe benefits paid to personnel above the level
of regional property manager; (R) costs of extraordinary services provided to
other tenants of the Building or services to which Tenant is not entitled
(including, without limitation, costs specially billed to and paid by specific
tenants); (S) all costs relating to activities for the solicitation and
execution of leases of space in the Building, including legal fees, real estate
brokers’ commissions, expenses, fees, and advertising, moving expenses, design
fees, rental concessions, rental credits, tenant improvement allowances, lease
assumptions or any other cost and expenses incurred in the connection with the
leasing of any space in the Building; (T) costs representing an amount paid to
an affiliate of Landlord (exclusive of any management fee permitted under the
Operating Expense inclusions (including the limitation set forth herein)) to the
extent in excess of market rates for comparable services if rendered by
unrelated third parties; (U) costs arising from Landlord’s default under this
Lease or any other lease for space in the Building; (V) costs of selling the
Project or any portion thereof or interest therein, including, without
limitation any realty transfer taxes resulting from such sale; (W) costs or
expenses arising from the gross negligence of Landlord or its agents or
employees; (X) costs incurred to remedy, repair, or otherwise correct violations
of Laws that exist on the Commencement Date; (Y) the depreciation of the
Building and other real property structures in the Project, if any; (Z) legal
expenses associated with the negotiation and enforcement of leases or the
defense of Landlord’s title to the Building or other portions of the Project;
(AA) Landlord’s general corporate overhead and general administrative expenses
not directly related to the operation of the Project; (BB) cost of payroll for
clerks and attendants, bookkeeping, garage keepers’ liability insurance, parking
management fees, tickets and uniforms directly incurred in operating the parking
facilities; (CC) costs or expenses incurred by Landlord for use of any portions
of the Building to accommodate events including, but not limited to shows,
promotions, kiosks, displays, filming, photography, private events or parties,
ceremonies, and advertising beyond the normal expenses otherwise attributable to
providing Building services, such as lighting and HVAC to such public portions
of the Building in normal Building operations during standard Building hours of
operation; (DD) any bad debt loss, rent loss or reserves for bad debts or rent
loss; (EE) any costs that duplicate costs for which Landlord is reimbursed by
any other party other than through Project Expenses; (FF) any costs or expenses
which are of a type or nature ordinarily not included in operating expenses
under sound accounting practices applicable generally to Class A office
buildings in Philadelphia; (GG) any recalculation of or additional Project
Expenses actually incurred more than two (2) years prior to the year in which
Landlord proposes that such costs be included; (HH) costs actually reimbursed
(or, if Landlord does not carry insurance that Landlord is required pursuant to
this Lease to carry, then such costs as would



5

--------------------------------------------------------------------------------

have been reimbursed) through insurance proceeds to repair or replace damage by
fire or other casualty, including specifically, without limitation, any
deductible under any insurance policy in excess of the maximum deductible
permitted in this Lease, as well as any other costs for which Landlord is
actually reimbursed by any vendors or other third parties; (II) costs actually
reimbursed through condemnation proceeds to repair, replace or rebuild the
Building after a condemnation of any portion thereof; (JJ) expenditures for
capital improvements or replacements, or other capital expenditures, except as
expressly permitted above in this subsection (iii); (KK) advertising costs
relating to marketing the Building; (LL) costs for overtime HVAC to tenants, it
being intended that the costs of all overtime HVAC shall be billed (if not
otherwise paid directly to the utility provider) to the tenants separately based
on their respective usages; (MM) rentals for items which if purchased, rather
than rented, would constitute a capital item, except to the extent a capital
expense is permitted above; (NN) costs, including permit, license and inspection
costs, incurred with respect to the installation of any individual tenant’s or
other occupant’s improvements in the Building or incurred in renovating or
otherwise improving, decorating, painting or redecorating vacant space for any
individual tenant or other occupant of the Building; (OO) tax penalties incurred
as a result of Landlord’s failure to make payments and/or to file any tax or
informational returns when due; (PP) costs arising from Landlord’s charitable or
political contributions; (QQ) costs for the acquisition of (as contrasted with
the maintenance of) sculpture, paintings or other objects of art; (RR) costs
associated with the operation of the business of the partnership or entity which
constitutes Landlord as the same are distinguished from the costs of operation
of the Project, including partnership accounting and legal matters, costs of
defending any lawsuits with or claims by any mortgagee, costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Project, costs of any disputes between Landlord and its employees not
engaged in Project operation, costs of disputes between Landlord and the
building manager, or fees, damages, settlements or other amounts paid in
connection with, or other amounts paid in connection with disputes with other
tenants; (SS) any entertainment, dining or travel expenses for any purpose not
related to property management; (TT) other than in connection with customary
tenant-appreciation events, any flowers, balloons, or other gifts provided to
any entity whatsoever, including, but not limited to, Tenant, other tenants,
employees, vendors, contractors, prospective tenants and agents; (UU) costs of
installing, operating and maintaining any specialty improvement that is not made
available to Tenant; (VV) all costs for materials, utilities, goods, services or
other benefits furnished by Landlord that are required to be directly paid for
by Tenant or other tenants to Landlord or the service provider, or for which
Tenant or other tenants contract directly with the service provider, including,
without limitation, electricity costs which are paid directly by Tenant or other
tenants to the provider of electric power; and any taxes, charges, assessments
or other costs relating to such costs; (WW) any and all costs for the repair or
replacement of any items under warranty from third parties to the extent of the
warranty coverage, including, without limitation, any defects in the original
construction of the Building or Premises, or any costs of Landlord’s performance
of any construction warranty to Tenant or any other Building tenant; and (XX)
any and all other expenses for which Landlord is reimbursed (other than pursuant
to a general operating costs pass through. Landlord shall exercise all
commercially reasonable remedies to obtain reimbursement of all amounts to which
it is entitled from any and all third parties. Landlord shall not collect or be
entitled to collect Project Expenses from all of its tenants in an amount in
excess of 100% of the Project Expenses actually incurred by Landlord.

(iv)         “Taxes” means all taxes, assessments, and other governmental
charges, whether general or special, ordinary or extraordinary, foreseen or
unforeseen, including without limitation business improvement district charges,
improvement contributions paid to business improvement districts or similar
organizations, gross receipts tax for the Building, and special assessments for
public improvements or traffic districts, that are levied or assessed against,
or with respect to the ownership of, all or any portion of the Project during
the Term or, if levied or assessed prior to the Term, are properly allocable to
the Term, business property operating license charges, and real estate tax
appeal expenditures incurred by Landlord. “Taxes” shall not include: (i) any
inheritance, estate, succession, transfer, gift, franchise, corporation, income
or profit tax or capital levy that is or may be imposed upon Landlord; or (ii)
any transfer tax or recording charge resulting from a transfer of the Building
or the Project; provided, however, if at any time during the Term the method of
taxation prevailing at the commencement of the Term shall be altered such that
in lieu of or as a substitute in whole or in part for any Taxes now levied,
assessed or imposed on real estate there shall be levied, assessed or imposed:
(A) a tax on the rents received from such real estate; or (B) a license fee
measured by the rents receivable by Landlord from the Premises or any portion
thereof; or (C) a tax or license fee imposed upon the Premises or any portion
thereof, then the same shall be included in Taxes. Tenant may not file or
participate in any Tax appeals for any tax lot in the Project. Further, “Taxes”
shall not include any sales, use, use and occupancy, transaction privilege, or
other excise tax that may at any time be levied or imposed upon Tenant, or
measured by any amount payable by Tenant under this Lease, whether such tax
exists on the date of this Lease or is adopted hereafter (collectively, “Other
Taxes”). Tenant shall pay all Other Taxes monthly or otherwise



6

--------------------------------------------------------------------------------

when due, whether collected by Landlord or collected directly by the applicable
governmental agency; if applicable Law requires Landlord to collect any Other
Taxes, such Other Taxes shall be payable to Landlord as Additional Rent.

(v)          “Tenant’s Share” means the rentable square footage of the Premises
divided by the rentable square footage of the Building on the date of
calculation, which on the date of this Lease is stipulated to be 3.97%. Tenant’s
Share will change during the Term if the rentable square footage of the Premises
and/or the Building changes.

(b)          Commencing on the Fixed Rent Start Date and continuing thereafter
during the Term, Tenant shall pay to Landlord in advance on a monthly basis,
payable pursuant to Section 5(c) below, Tenant’s Share of Operating Expenses. If
the Building is operated as part of a complex of buildings or in conjunction
with other buildings or parcels of land, then Landlord may prorate the common
expenses and costs with respect to each such building or parcel of land in such
manner as Landlord, in its sole but reasonable judgment, shall determine.
Landlord shall calculate Operating Expenses using generally accepted accounting
principles, and may allocate certain categories of Operating Expenses to the
applicable tenants on a commercially reasonable basis.

(c)          For each calendar year (or portion thereof) for which Tenant has an
obligation to pay any Operating Expenses, Landlord shall send to Tenant a
statement of the monthly amount of projected Operating Expenses due from Tenant
for such calendar year (“Estimated Operating Expenses”), and Tenant shall pay to
Landlord such monthly amount of Estimated Operating Expenses as provided in
Section 5(b), without further notice, demand, setoff, deduction, or
counterclaim. As soon as administratively available after each calendar year
(which shall in any event be no later than one hundred twenty (120) days after
the end of such calendar year), Landlord shall send to Tenant a reconciliation
statement of the actual Operating Expenses for the prior calendar year
(“Reconciliation Statement”). If the amount actually paid by Tenant as Estimated
Operating Expenses exceeds the amount due per the Reconciliation Statement,
Tenant shall receive a credit in an amount equal to the overpayment, which
credit shall be applied towards future Rent until fully credited. If the credit
exceeds the aggregate future Rent owed by Tenant, and there is no Event of
Default, Landlord shall pay the excess amount to Tenant within 30 days after
delivery of the Reconciliation Statement. If Landlord has undercharged Tenant,
then Landlord shall either send Tenant an invoice setting forth the additional
amount due or indicate the amount due as part of the Reconciliation Statement,
which amount shall be paid in full by Tenant within 30 days after receipt of
such invoice.

(d)          If, during the Term, less than 95% of the rentable area of the
Building is or was occupied by tenants, Project Expenses shall be deemed for
such year to be an amount equal to the costs that would have been incurred had
the occupancy of the Building been at 95% throughout such year, as reasonably
determined by Landlord and taking into account that certain expenses fluctuate
with the Building’s occupancy level (e.g., Janitorial Expenses) and certain
expenses do not so fluctuate (e.g., landscaping). In addition, if Landlord is
not obligated or otherwise does not offer to furnish an item or a service to a
particular tenant or portion of the Building (e.g., if a tenant separately
contracts with an office cleaning firm to clean such tenant’s premises) and the
cost of such item or service would otherwise be included in Project Expenses,
Landlord shall equitably adjust the Project Expenses so the cost of the item or
service is shared only by tenants actually receiving such item or service. All
payment calculations under this Section shall be prorated for any partial
calendar years during the Term and all calculations shall be based upon Project
Expenses as grossed-up in accordance with the terms of this Lease. Tenant’s
obligations under this Section shall survive the Expiration Date.

(e)          If Landlord or any affiliate of Landlord has elected to qualify as
a real estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by an independent contractor of Landlord, Landlord’s property
manager, or a taxable REIT subsidiary that is affiliated with either Landlord or
Landlord’s property manager (each, a “Service Provider”). If Tenant is subject
to a charge under this Lease for any such service, then at Landlord’s direction
Tenant shall pay the charge for such service either to Landlord for further
payment to the Service Provider or directly to the Service Provider and, in
either case: (a) Landlord shall credit such payment against any charge for such
service made by Landlord to Tenant under this Lease; and (b) Tenant’s payment of
the Service Provider shall not relieve Landlord from any obligation under this
Lease concerning the provisions of such services.



7

--------------------------------------------------------------------------------

(f)           Landlord shall maintain in a safe and orderly manner all of its
records pertaining to the Operating Expenses payable pursuant to this Lease in
accordance with generally accepted accounting principles. Provided there is no
outstanding uncured monetary default by Tenant under this Lease, Tenant shall
have the right, at its sole cost and expense, to cause Landlord’s records
related to a Reconciliation Statement to be audited provided: (i) Tenant
provides notice of its intent to audit such Reconciliation Statement within 3
months after receipt of the Reconciliation Statement; (ii) the audit is
performed by a certified public accountant that has not been retained on a
contingency basis or other basis where its compensation relates to the cost
savings of Tenant; (iii) any such audit may not occur more frequently than once
during each 12-month period of the Term, nor apply to any year prior to the year
of the then-current Reconciliation Statement being reviewed; (iv) the audit is
completed within 1 month after the date that Landlord makes all of the necessary
and applicable records available to Tenant or Tenant’s auditor; (v) the contents
of Landlord’s records shall be kept confidential by Tenant, its auditor, and its
other professional advisors, other than as required by applicable Law, and if
requested by Landlord, Tenant and its auditor shall execute Landlord’s standard
confidentiality agreement as a condition to Tenant’s audit rights under this
paragraph; and (vi) if Tenant’s auditor determines that an overpayment is due
Tenant, Tenant’s auditor shall produce a detailed report addressed to both
Landlord and Tenant, which report shall be delivered within 30 days after
Tenant’s auditor’s completion of the audit. During completion of Tenant’s audit,
Tenant shall nonetheless timely pay all of Tenant’s Share of Operating Expenses
without setoff or deduction (except as expressly provided by this Lease). If
Tenant’s audit report discloses any discrepancy, Landlord and Tenant shall use
good faith efforts to resolve the dispute. If the parties are unable to reach
agreement within 30 days after Landlord’s receipt of the audit report, Tenant
shall have the right to refer the matter to a mutually acceptable independent
certified public accountant (such approval by either party not to be
unreasonably withheld, conditioned or delayed), who shall work in good faith
with Landlord and Tenant to resolve the discrepancy; provided if Tenant does not
do so within such 30-day period (which period shall be extended on a day-for-day
basis for each day Landlord fails to approve Tenant’s reasonable selection of an
accountant), Landlord’s calculations and the Reconciliation Statement at issue
shall be deemed final and accepted by Tenant. The fees and costs of such
independent accountant to which such dispute is referred shall be borne by the
unsuccessful party and shall be shared pro rata to the extent each party is
unsuccessful as determined by such independent certified public accountant,
whose decision shall be final and binding. Within 30 days after resolution of
the dispute, whether by agreement of the parties or a final decision of an
independent accountant, Landlord shall pay or credit to Tenant, or Tenant shall
pay to Landlord, as the case may be, all unpaid Operating Expenses due and
owing.

6.            UTILITIES.

(a)          Commencing on the Commencement Date, and continuing throughout the
Term, Tenant shall pay for utility services as follows without setoff,
deduction, or counterclaim: (i) Tenant shall pay directly to the applicable
utility service provider for any utilities that are separately metered (not
submetered) to the Premises; (ii) Tenant shall pay Landlord for any utilities
serving the Premises that are separately submetered based upon Tenant’s
submetered usage, (Landlord shall be responsible for any maintenance and
replacement costs associated with such submeters; the costs of which may be
included in Operating Expenses); and (iii) Tenant shall pay Landlord for
Tenant’s Share of Project Utility Costs, as set forth in Section 5 above.
“Project Utility Costs” means the total cost for all utilities serving the
Project, excluding the costs of utilities that are directly metered or
submetered to Building tenants or paid separately by such tenants. As of the
date hereof, to Landlord’s actual knowledge, but without prejudice to Landlord’s
right to make modifications from time to time:

●Electric for the lights and plugs of the Premises is currently separately
submetered, and electric for HVAC serving the Premises is paid as part of
Operating Expenses pursuant to Section 5.



Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right to install meters, submeters, or other energy-reducing systems in the
Premises at any time to measure any or all utilities serving the Premises, the
costs of which shall be included in Project Expenses. For those utilities set
forth in subsection (ii) above, Landlord shall have the right to either invoice
Tenant for such utilities separately as Additional Rent (payable within 30 days
after receipt of an invoice therefor), or include such utilities in amounts due
as Project Expenses. Landlord shall have the right to estimate the utility
charge, which estimated amount shall be payable to Landlord within 30 days after
receipt of an invoice therefor and may be included along with the invoice for
Project Expenses, provided Landlord shall be required to reconcile on an annual
basis based on utility invoices received for such period. The cost of utilities
payable by Tenant under this Section shall include all applicable taxes and
Landlord’s then-current reasonable charges for reading the applicable meters,
provided Landlord shall have the right to engage a third party to read the
submeters,



8

--------------------------------------------------------------------------------

and Tenant shall reimburse Landlord for both the utilities consumed as evidenced
by the meters plus the costs for reading the meters within 30 days after receipt
of an invoice therefor. Tenant shall pay such rates as Landlord may establish
from time to time, which shall not be in excess of any applicable rates
chargeable by Law, or in excess of the general service rate or other such rate
that would apply to Tenant’s consumption if charged by the utility or
municipality serving the Building or general area in which the Building is
located. If Tenant fails to pay timely any direct-metered utility charges from
the applicable utility provider, and such failure continues uncured following
fifteen (15) days written notice thereof Landlord shall have the right but not
the obligation to pay such charges on Tenant’s behalf and bill Tenant for such
costs plus the Administrative Fee (as defined in Section 17), which amount shall
be payable to Landlord as Additional Rent within 30 days after receipt of an
invoice therefor. Tenant shall at all times comply with the rules, regulations,
terms, policies, and conditions applicable to the service, equipment, wiring,
and requirements of the utility supplying electricity to the Building.

(b)          For any separately metered utilities, Landlord is hereby authorized
to request and obtain, on behalf of Tenant, Tenant’s utility consumption data
from the applicable utility provider for informational purposes and to enable
Landlord to obtain full building Energy Star scoring for the Building. Landlord
shall have the right to shut down the Building systems (including electricity
and HVAC systems) for required maintenance, safety inspections, or any other
reason, including without limitation in cases of emergency, provided, except in
the case of an emergency, Landlord shall use commercially reasonable efforts to
provide at least three (3) business days’ notice and to cause any planned
shutdown to occur during non-business hours. Landlord shall not be liable for
any interruption in providing any utility that Landlord is obligated to provide
under this Lease, unless such interruption or delay: (i) renders the Premises or
any material portion thereof untenantable for the normal conduct of Tenant’s
business at the Premises, and Tenant has ceased using such untenantable portion,
provided Tenant shall first endeavor to use any generator that serves the
Premises or of which Tenant has the beneficial use; (ii) results from Landlord’s
negligence or willful misconduct or is in Landlord’s control to remediate; and
(iii) extends for a period longer than 3 consecutive days, in which case,
Tenant’s obligation to pay Fixed Rent and Project Expenses shall be abated with
respect to the untenantable portion of the Premises that Tenant has ceased using
for the period beginning on the 4th consecutive day after such conditions are
met and ending on the earlier of: (A) the date Tenant recommences using the
Premises or the applicable portion thereof; or (B) the date on which the
service(s) is substantially restored. The rental abatement described above shall
be Tenant’s sole remedy in the event of a utility interruption, and Tenant
hereby waives any other rights against Landlord in connection therewith.
Landlord shall have the right to change the utility providers to the Project at
any time. In the event of a casualty or condemnation affecting the Building
and/or the Premises, the terms of Sections 14 and 15, respectively, shall
control over the provisions of this Section.

(c)          If Landlord reasonably determines that: (i) Tenant exceeds the
design conditions for the heating, ventilation, and air conditioning (“HVAC”)
system serving the Premises, introduces into the Premises equipment that
overloads such system, or negligently causes such system to not adequately
perform its proper functions; or (ii) the heavy concentration of personnel,
motors, machines, or equipment used in the Premises, including telephone and
computer equipment, or any other condition in the Premises caused by Tenant (for
example, more than one shift per day or 24-hour use of the Premises), adversely
affects the temperature or humidity otherwise maintained by such system, then
Landlord shall notify Tenant in writing and Tenant shall have 20 days to remedy
the situation to Landlord’s reasonable satisfaction. Landlord represents that
the use of the Premises for general office use during Business Hours consistent
with the use by other office tenants in the Building will not cause any of the
adverse conditions set forth in the preceding sentence nor permit Landlord to
have any right to install additional equipment at Tenant’s cost. If Tenant fails
to timely remedy the situation to Landlord’s reasonable satisfaction, Landlord
shall have the right to install one or more supplemental air conditioning units
in the Premises with the cost thereof, including the cost of installation,
operation and maintenance, being payable by Tenant to Landlord within 30 days
after Landlord’s written demand. Tenant shall not change or adjust any closed or
sealed thermostat or other element of the HVAC system serving the Premises
without Landlord’s express prior written consent, such consent not to be
unreasonably conditioned, withheld, or delayed. Landlord may install and operate
meters or any other reasonable system for monitoring or estimating any services
or utilities used by Tenant in excess of those required to be provided by
Landlord (including a system for Landlord’s engineer reasonably to estimate any
such excess usage). If such system indicates materially excess services or
utilities, Tenant shall pay Landlord’s reasonable charges for installing and
operating such system and any supplementary air conditioning, ventilation, heat,
electrical, or other systems or equipment (or adjustments or modifications to
the existing Building systems and equipment), and Landlord’s reasonable charges
for such amount of excess services or utilities used by Tenant. All supplemental
HVAC systems and equipment serving the Premises (including without limitation
Tenant’s Supplemental HVAC, as defined in Section 11(a) below) shall be



9

--------------------------------------------------------------------------------

separately metered to the Premises at Tenant’s cost, and Tenant shall be solely
responsible for all electricity registered by, and the maintenance and
replacement of, such meters. Landlord has no obligation to keep cool any of
Tenant’s information technology equipment that is placed together in one room,
on a rack, or in any similar manner (“IT Equipment”), and Tenant waives any
claim against Landlord in connection with Tenant’s IT Equipment. Landlord shall
have the option to require that the computer room and/or information technology
closet in the Premises shall be separately submetered at Tenant’s expense, and
Tenant shall pay Landlord for all electricity registered in such submeter.
Within 1 month after written request, Tenant shall provide to Landlord
electrical load information reasonably requested by Landlord with respect to any
computer room and/or information technology closet in the Premises. Landlord
shall provide Tenant, whenever reasonably practicable, advanced notice of any
service slowdowns, interruptions, or stoppages and, to the extent any equipment
being maintained, repaired, replaced, or improved is located within the
Premises, shall use its commercially reasonable efforts (subject to union and
governmental requirements) to schedule such work outside of Business Hours,
except in the case of emergencies.

7.            LANDLORD SERVICES.

(a)          Subject to Section 5 and Section 6, Landlord shall provide the
following to the Premises during the Term: (i) HVAC service in in accordance
with the following temperature specifications during Business Hours: 72 degrees
at 50% relative humidity; provided HVAC service to the Premises on Saturdays
will be provided only upon Tenant’s prior request to Landlord received no later
than noon on the preceding business day; (ii) electricity for lighting and
standard office equipment for comparable buildings in the market in which the
Project is located; (iii) water, sewer, and, to the extent applicable to the
Building, gas, oil, and steam service; (iv) security as reasonably determined by
Landlord for the Building and Common Areas on a 24/7 basis; and (v) cleaning
services meeting the minimum specifications set forth in Exhibit D attached
hereto. Tenant, at Tenant’s expense, shall make arrangements with the applicable
utility companies and public bodies to provide, in Tenant’s name, telephone,
cable, and any other utility service not provided by Landlord that Tenant
desires at the Premises. The Building electrical system will be capable of
providing an average of 6 watts per square foot of rentable area to the Premises
for lighting and measured load.

(b)          Landlord shall not be obligated to furnish any services, supplies,
or utilities other than as set forth in this Lease; provided, however, upon
Tenant’s prior request sent in accordance with Section 25(n) below, Landlord may
furnish additional services, supplies, or utilities, in which case Tenant shall
pay to Landlord, immediately upon demand, Landlord’s then-current charge for
such additional services, supplies, or utilities, or Tenant’s pro rata share
thereof, if applicable, as reasonably determined by Landlord. Landlord’s current
rate for HVAC service outside of Business Hours requested with at least 24
hours’ prior notice (or by noon for weekend service) is $92.00 per hour for
cooling and $57.00 per hour for heating, per zone, with a 2-hour minimum if the
service does not commence immediately following the end of a day’s Business
Hours.

8.            USE; SIGNS; COMMON AREAS; PARKING.

(a)          Tenant shall use the Premises for general office use (non-medical)
and storage incidental thereto, and for no other purpose (“Permitted Use”).
Tenant’s use of the Premises for the Permitted Use shall be subject to all
applicable Laws, and to all reasonable requirements of the insurers of the
Building. Tenant represents and warrants to Landlord, for informational purposes
only, that Tenant’s current NAICS Code is set forth in Section 1 hereof,
provided the foregoing shall not be construed in any manner as a restriction on
the Permitted Use.

(b)          Landlord shall provide Tenant with Building-standard identification
signage on all Building lobby directories and at the main entrance to the
Premises, and directional signage at the elevator lobbies on any multi-tenant
floors, the costs of which shall be paid for by Landlord for the originally
named Tenant, otherwise by Tenant as Additional Rent within 30 days after
written demand. Tenant shall not place, erect, or maintain any signs at the
Premises, the Building, or the Project that are visible from outside of the
Premises. Notwithstanding the foregoing and provided all of the Monument Signage
Conditions are fully satisfied, Tenant shall have the right to cause Landlord,
exercisable by the delivery of written notice from Tenant to Landlord within the
first 12-month period after the Commencement Date, to install a full panel sign
(“Panel”) on the top slot of the existing monument sign of the Building
(“Monument Sign”), subject to applicable Laws (including without limitation all
necessary local governmental approvals) and satisfaction of all of the following
terms and conditions: (i) the size and Tenant’s specifications and design of the
Panel shall be subject to Landlord’s prior written consent and generally
consistent



10

--------------------------------------------------------------------------------

with the aesthetic standards of the Building; (ii) Landlord shall obtain the
Panel on Tenant’s behalf, at Tenant’s sole cost and expense; (iii) Landlord
shall install the Panel, at Tenant’s sole and expense; (iv) Landlord shall
maintain and repair the Monument Sign, the costs of which shall be
proportionately paid by the tenants having panel signs on such Monument Sign;
(v) Landlord shall maintain and repair the Panel, at Tenant’s sole cost and
expense; (vi) if the Monument Sign is illuminated, Tenant shall pay its
proportionate share of the costs of such illumination (equitably allocated in
Landlord’s reasonable determination); and (vii) if the Panel requires
replacement, such replacement shall be at Tenant’s sole cost and expense. The
“Monument Signage Conditions” are that: (a) the originally named Tenant has not
subleased more than twenty percent (20%) of the Premises (other than to a
Permitted Transferee); (b) there has been no Event of Default; and (c) this
Lease is in full force and effect. From and after the Surrender Date, or
immediately upon any of the Monument Signage Conditions no longer being
satisfied, Landlord shall have the right, at Tenant’s sole cost and expense, to
remove the Panel and repair and restore the Monument Sign to its prior existing
condition. Tenant shall pay Landlord for all costs due under this paragraph as
Additional Rent within 30 days after receipt of Landlord’s invoice therefor.

(c)          Subject to the Building rules and regulations, Tenant shall have
the nonexclusive right in common with others to use the Common Areas for their
intended purposes.

(d)          Provided Landlord does not unreasonably and materially interfere
with Tenant’s normal and customary business operations and to the extent that
the Tenant’s Leasehold Improvements are not damaged, and Tenant is not denied
the beneficial use of its Premises, Landlord shall have the right in its sole
but reasonable discretion to, from time to time, construct, maintain, operate,
repair, close, limit, take out of service, alter, change, and modify all or any
part of the Common Areas. Landlord, Landlord’s agents, contractors, and utility
service providers shall have the right to install, use, and maintain ducts,
pipes, wiring, and conduits in and through the Premises provided such use does
not cause the usable area of the Premises to be reduced beyond a de minimis
amount. Landlord shall use commercially reasonable efforts to schedule and
conduct all such construction, maintenance, repairs, closures, alterations or
changes so as to reasonably minimize any disruption or interference to Tenant’s
business.

(e)          Subject to Landlord’s security measures and Force Majeure Events
(as defined in Section 25(g)), Landlord shall provide Tenant with access to the
Building and, if applicable, passenger elevator service for use in common with
others for access to and from the Premises 24 hours per day, 7 days per week,
except during emergencies. Landlord shall have the right to limit the number of
elevators (if any) to be operated during repairs and during non-Business Hours
and on weekends. If applicable, Landlord shall provide Tenant with access to the
freight elevator(s) of the Building from time to time following receipt of
Tenant’s prior request, and Tenant shall pay Landlord’s then-current charge for
use of such freight elevators.

(f)           Tenant shall have the right throughout the Term to obtain 10
permits for unreserved parking on level P2, and 5 permits for reserved parking,
of standard-size automobiles of Tenant and its employees within the parking
facility serving the Building: (i) if applicable, by entering from time to time
into the parking operator’s standard agreement covering the use of parking
spaces in such facility; (ii) upon the terms and subject to the conditions set
forth in such agreements; and (iii) subject to Tenant’s monthly payment to such
operator of its fee for the right to such parking spaces. The current fee for
such spaces is $400.00 per month for each unreserved space and $500.00 per month
for each reserved space, both inclusive of applicable taxes; provided, however,
the parking garage operator reserves the right to increase the fee from time to
time, consistent with prevailing rates in such parking facility. All vehicles
entering or parking in the parking areas shall do so at the owner’s sole risk
and Landlord assumes no responsibility for any damage, destruction, vandalism,
or theft with respect to such vehicles. Notwithstanding anything set forth
herein, Tenant may elect to have its employees contract directly for the parking
spaces and pay the fee directly to the garage operator. To the extent not
included in the fee (if any) charged for parking in the parking facility for the
Building, Tenant shall be solely liable for all parking taxes (if any) imposed
by the applicable governmental authority with respect to Tenant’s parking
spaces. If Landlord elects (in its sole and absolute discretion) to operate the
parking facility, Tenant shall pay Landlord such taxes within 30 days after
receipt of an invoice therefor and Landlord shall then remit such taxes to the
applicable governmental authority. If the parking facility is not operated by
Landlord, Tenant shall pay the operator such taxes and the operator shall then
remit such taxes to the applicable governmental authority.

(g)          During the Term and subject to demand, Landlord shall endeavor to
provide a fitness center within the Building or, for so long as Two Commerce
Square is owned by Landlord or an affiliate of Landlord, Two



11

--------------------------------------------------------------------------------

Commerce Square. Tenant shall have the right, in common with other tenants, to
use any conference space available to tenants of the Building and, for so long
as Two Commerce Square is owned by Landlord or an affiliate of Landlord, Two
Commerce Square.

9.            TENANT’S ALTERATIONS.

(a)          The construction of the initial Leasehold Improvements (as defined
in Exhibit C) shall be governed by the terms of Exhibit C attached hereto and
made a part hereof. Except for the Leasehold Improvements and as otherwise set
forth below, Tenant shall not, and shall not permit any Tenant Agent to, cut,
drill into, or secure any fixture, apparatus, or equipment, or make alterations,
improvements, or physical additions of any kind to any part of the Premises
(collectively, “Alterations”) without first obtaining the written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned, or
delayed. If Landlord fails to respond to a request for consent to a proposed
Alteration within 10 business days after Landlord’s receipt of such request, the
request shall be deemed denied. Notwithstanding the foregoing, if Landlord fails
to respond within such 10 business-day period, Tenant may thereafter send to
Landlord a second written requesting approval of the proposed Alteration, which
request must set forth in bold and 14-point capitalized type on the first page
thereof the following statement: “SECOND AND FINAL REQUEST—LANDLORD HAS 10
BUSINESS DAYS TO RESPOND PURSUANT TO SECTION 9” (“Second Alteration Request”).
If Landlord then fails to respond to the Second Alteration Request within 10
business days after receipt thereof (“Second Alteration Request Response
Period”), Landlord shall be deemed to have elected to consent to the proposed
Alteration, provided Tenant shall otherwise have complied with all provisions of
this Lease relating to such Alterations. Notwithstanding the foregoing, if
Landlord notifies Tenant in writing within the Second Alteration Request
Response Period that Landlord requires additional time to review the request,
then the Second Alteration Request Response Period shall be extended by an
additional 10 business days. “Tenant Agent” means any agent, employee,
subtenant, assignee, contractor, subcontractor, client, family member, licensee,
customer, invitee, or guest of Tenant. All Alterations shall be completed in
compliance with all applicable Laws, and Landlord’s reasonable rules and
regulations for construction, and sustainable guidelines and procedures, using
new or comparable materials only, by a contractor reasonably approved in writing
by Landlord, and on days and at times reasonably approved in writing by
Landlord. Notwithstanding the foregoing, Landlord’s consent shall not be
required for any Alteration costing less than $50,000.00 in the aggregate per
calendar year and that: (i) is nonstructural; (ii) does not impact any of the
Building systems, involve electrical work, require a building permit, materially
affect the air quality in the Building, or require Landlord to incur additional
costs as a result thereof; and (iii) is not visible from outside of the
Premises.

(b)          Throughout the performance of Alterations, Tenant shall carry, or
cause any contractor, subcontractor, or design professional to carry, via
written contract, workers’ compensation insurance in statutory limits together
with employer’s liability insurance, commercial general liability insurance
(including, but not limited to, coverage for ongoing and products-completed
operations), automobile liability, and umbrella/excess liability insurance in
like form and limits in accordance with the terms and conditions required of
Tenant under Section 12 below, and such other insurance coverage and limits as
Landlord may otherwise reasonably require, which may include, without
limitation, reasonable amounts of professional liability insurance with respect
to design professionals, as well as contractor’s pollution liability with
respect to contractors and subcontractors. Tenant shall also require any such
contractor, subcontractor, or design professional to satisfy the same additional
coverage terms as required of Tenant under Section 12 below with respect to
naming Landlord, Landlord’s Property Manager, and Additional Insureds (as
defined in Section 12) and any other applicable party whose name and address
shall have been furnished to Tenant each as an additional insured, which have
been furnished to Tenant by way of endorsement ISO CG 20 37 together with CG 20
10 or their equivalent, which shall be primary, and any other insurance that may
be available to Landlord and any such additional insured will be excess and
noncontributory, and waiving all rights of recovery and subrogation. In
addition, Tenant shall carry “all risk” Builder’s Risk insurance covering the
Alterations, unless otherwise agreed upon in writing by Landlord and Tenant.
Tenant shall provide to Landlord prior written notice of its intention to
perform any Alteration, together with a certificate of insurance from each
contractor evidencing that the insurance required under this Lease is in effect
during all construction activities.

(c)          Promptly after final completion of any Alteration, Tenant shall
provide Landlord with a release of liens from all contractors, subcontractors,
and design professionals associated with such Alterations. Tenant shall be
solely responsible for the installation and maintenance of its data,
telecommunication, and security systems and wiring at the Premises, which shall
be done in compliance with all applicable Laws, and Landlord’s rules and
regulations. Tenant shall be responsible for all elements of Alterations
(including, without limitation, compliance with



12

--------------------------------------------------------------------------------

Laws, and functionality of the design), and Landlord’s approval of any
Alteration and the plans therefor shall in no event relieve Tenant of the
responsibility for such design, or create responsibility or liability on
Landlord’s part for their completeness, design sufficiency, or compliance with
Laws. With respect to all improvements and Alterations made after the date
hereof, Tenant acknowledges that (A) Tenant is not, under any circumstance,
acting as the agent of Landlord; and (B) the Alterations were not made for the
immediate use and benefit of Landlord. Nothing in this Lease or in any consent
to the making of Alterations or improvements shall be deemed or construed in any
way as constituting a request by Landlord, express or implied, to any
contractor, subcontractor, or supplier for the performance of any labor or the
furnishing of any materials for the use or benefit of Landlord. Tenant shall not
overload any floor or part thereof in the Premises or the Building, including
any public corridors or elevators, by bringing in, placing, storing, installing
or removing any large or heavy articles, and Landlord may prohibit, or may
direct and control the location and size of, safes and all other heavy articles,
and may reasonably require, at Tenant’s sole cost and expense, supplementary
supports of such material and dimensions as Landlord may deem necessary to
properly distribute the weight. Any articles of personal property including
business and trade fixtures not attached to, or built into, the Premises,
Tenant’s trade machinery and equipment, free-standing cabinet work, and movable
partitions, which were installed by Tenant in the Premises as part of the
Leasehold Improvements or otherwise shall be and remain the property of Tenant
and may be removed by Tenant at any time during the Term as long as Tenant is
not in default hereunder (following the lapse of any applicable notice and cure
periods) and provided Tenant repairs to Landlord’s reasonable satisfaction any
damage to the Premises, the Building and any other part of the Project caused by
such removal.

10.          ASSIGNMENT AND SUBLETTING.

(a)          Except as expressly permitted pursuant to Section 10(c), neither
Tenant nor Tenant’s legal representatives or successors-in-interest by operation
of law or otherwise, shall sell, assign, transfer, hypothecate, mortgage,
encumber, grant concessions or licenses, sublet, or otherwise dispose of all or
any interest in this Lease or the Premises, or permit any person or entity other
than Tenant to occupy any portion of the Premises (each of the foregoing is a
“Transfer” to a “Transferee”), without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned, or delayed. If Landlord
fails to respond to a request for consent to a proposed Transfer within 10
business days after Landlord’s receipt of such request and all of the Transfer
Information, the request shall be deemed denied. Notwithstanding the foregoing,
if Landlord fails to respond within such 10 business-day period, Tenant may
thereafter send to Landlord a second written request for approval of the
proposed Transfer, which request must set forth in bold and 14-point capitalized
type on the first page thereof the following statement: “SECOND AND FINAL
REQUEST—LANDLORD HAS 5 BUSINESS DAYS TO RESPOND PURSUANT TO SECTION 10” (“Second
Transfer Request”). If Landlord then fails to respond to the Second Transfer
Request within 5 business days after receipt thereof, Landlord shall be deemed
to have elected to consent to the proposed Transfer, but Landlord shall not be
estopped by or deemed to have approved any specific terms of the Transfer (such
as, for example, if the assignment document were to release Tenant from any
further liability under this Lease or if the sublease provides for a sublease
term extending beyond the term of this Lease).. Any Transfer undertaken without
Landlord’s prior written consent (other than pursuant to Section 10(c)) shall,
at Landlord’s option, be void. For purposes of this Lease, a Transfer shall
include, without limitation, any assignment by operation of law, and any merger,
consolidation, or asset sale involving Tenant, any direct or indirect transfer
of control of Tenant, and any transfer of a majority of the ownership interests
in Tenant. Consent by Landlord to any one Transfer shall be held to apply only
to the specific Transfer authorized, and shall not be construed as a waiver of
the duty of Tenant, or Tenant’s legal representatives or assigns, to obtain from
Landlord consent to any other or subsequent Transfers pursuant to the foregoing,
or as modifying or limiting the rights of Landlord under the foregoing covenant
by Tenant.

(b)          Without limiting the bases upon which Landlord may reasonably
withhold its consent to a proposed Transfer, it shall not be unreasonable for
Landlord to withhold its consent if: (i) the proposed assignee shall have a net
worth that is not acceptable to Landlord in Landlord’s reasonable discretion,
taking into account the remaining obligations under this Lease and the fact that
Tenant is not released; (ii) Tenant is proposing to Transfer to an existing
tenant of the Building or the building known as Two Commerce Square if owned by
Landlord or Landlord’s affiliate(s), or to another prospect with whom Landlord
or Landlord’s affiliate(s) are then actively negotiating in the Building or Two
Commerce Square, and comparable space is available in such buildings; or (iii)
the nature of such Transferee’s proposed business operation would violate the
terms of this Lease or of any other lease for the Building (including any
exclusivity provisions).



13

--------------------------------------------------------------------------------

(c)          Notwithstanding anything to the contrary in this Lease, Tenant
shall have the right without the prior consent of Landlord, to make a Transfer
to any Affiliate (as defined below), or an entity into which Tenant merges or
that acquires substantially all of the assets or stock of Tenant (“Surviving
Entity”) (the Surviving Entity or Affiliate are also referred to as a “Permitted
Transferee”); provided: (i) Tenant delivers to Landlord the Transfer Information
(as defined below); (ii) the Surviving Entity shall have a tangible net worth at
least equal to the net worth of Tenant on the date of this Lease or otherwise
reasonably acceptable to Landlord taking into account the fact that the
originally named Tenant is not being released; (iii) the originally named Tenant
shall not be released or discharged from any liability under this Lease by
reason of such Transfer, and the Permitted Transferee shall assume in writing
all of the obligations and liabilities of Tenant under this Lease; (iv) the use
of the Premises shall not change; and (v) such Transfer is not being made to
circumvent Tenant’s obligations under this Lease. An “Affiliate” means a
corporation, limited liability company, partnership, or other registered entity,
50% or more of whose equity interest is owned by the same persons or entities
owning 50% or more of Tenant’s equity interests, a subsidiary, or a parent
corporation. If Tenant assigns this Lease to a Permitted Transferee, Tenant
shall provide written notice thereof to Landlord within fifteen (15) days after
the date of such assignment.

(d)          If at any time during the Term Tenant desires to complete a
Transfer, Tenant shall give written notice to Landlord of such desire together
with the Transfer Information. If Tenant desires to assign this Lease or to
sublease the entire Premises other than pursuant to Section 10(c) for the full
(or substantially the full) Term of this Lease, Landlord shall have the right to
accelerate the Expiration Date so that the Expiration Date shall be the date on
which the proposed assignment or sublease would be effective. If Landlord elects
to accelerate the Expiration Date pursuant to this paragraph, Tenant shall have
the right to rescind its request for Landlord’s consent to the proposed
assignment or sublease by giving written notice of such rescission to Landlord
within 10 days after Tenant’s receipt of Landlord’s acceleration election
notice. If Tenant does not so rescind its request, Tenant shall deliver the
Premises in the same condition as Tenant is, by the terms of this Lease,
required to deliver the Premises to Landlord upon the Expiration Date.

(e)          The “Transfer Information” means the following information: (i) a
copy of the proposed form of assignment and assumption agreement, or sublease
agreement, as applicable (with respect to a Permitted Transfer, such agreement
to be delivered to Landlord within 10 business days after the transaction closes
and with respect to all other Transfers, such agreement shall be provided in
draft form and shall not be executed until Landlord’s consent has been given);
and (ii) a copy of the then-current financials of the Transferee (either audited
or certified by the chief financial officer or other officer of the Transferee).

(f)           Any sums or other economic consideration received by Tenant as a
result of any Transfer (except rental or other payments received that are
attributable to the amortization of the cost of leasehold improvements made to
the transferred portion of the Premises by Tenant for the Transferee), less
Tenant’s reasonable expenses incident to the Transfer, including, without
limitation, standard leasing commissions) whether denominated rentals under the
sublease or otherwise, that exceed, in the aggregate, the total sums which
Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to that portion of the Premises subject to such Transfer)
shall, at Landlord’s option, either be retained by Tenant or divided evenly
between Landlord and Tenant, with Landlord’s portion being payable to Landlord
as Additional Rent without affecting or reducing any other obligation of Tenant
hereunder, provided such difference shall be further reduced by the sum of the
following: (i) rental or other payments received that are attributable to the
amortization of the cost of leasehold improvements made to the transferred
portion of the Premises by Tenant for the Transferee; (ii) reasonable expenses
incident to the Transfer, including standard leasing commissions other economic
concessions including, without limitation, planning allowance, lease takeover
payments, moving expenses and the like paid by Tenant to or on behalf of the
Transferee in connection with the Transfer; (iii) reasonable costs incurred by
Tenant in advertising the transfer space; and (iv) Tenant’s and Landlord’s
reasonable attorneys’ fees paid by Tenant to third parties in connection with
the Transfer.

(g)          Regardless of Landlord’s consent to a proposed Transfer, no
Transfer shall release Tenant from Tenant’s obligations or alter Tenant’s
primary liability to fully and timely pay all Rent when due from time to time
under this Lease and to fully and timely perform all of Tenant’s other
obligations under this Lease, and the originally named Tenant and all assignees
shall be jointly and severally liable for all Tenant obligations under this
Lease. The acceptance of rental by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision hereof. If a Transferee
defaults in the performance of any of the terms of this Lease, Landlord may
proceed directly against the originally named Tenant without the necessity of
exhausting remedies against such



14

--------------------------------------------------------------------------------

Transferee. If there has been a Transfer and an Event of Default occurs,
Landlord may collect Rent from the Transferee and apply the net amount collected
to the Rent herein reserved; but no such collection shall be deemed a waiver of
the provisions of this Section, an acceptance of such Transferee as tenant
hereunder or a release of Tenant from further performance of the covenants
herein contained.

11.          REPAIRS AND MAINTENANCE.

(a)          Except with respect to Landlord Repairs (as defined below) and any
other obligations of Landlord expressly set forth in this Lease, Tenant, at
Tenant’s expense, shall keep and maintain the Premises in good order and
condition including promptly making all repairs necessary to keep and maintain
such in good order and condition. When used in this Lease, “repairs” shall
include repairs and any reasonably necessary replacements. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles, outlets and similar
equipment itself or advising Landlord of Tenant’s desire to have Landlord make
such repairs, in which case Tenant shall pay to Landlord for such repairs at
Landlord’s then-standard rate. To the extent that Tenant requests that Landlord
make any other repairs that are Tenant’s obligation to make under this Lease,
Landlord may elect to make such repairs on Tenant’s behalf, at Tenant’s expense,
and Tenant shall pay to Landlord such expense along with the Administrative Fee.
If there is an uncured Event of Default, Landlord may elect to require that
Tenant prepay the amount of such repair. All Tenant repairs shall comply with
Laws and utilize materials and equipment that are at least equal in quality to
those being repaired. In addition, Tenant shall maintain, at Tenant’s expense,
Tenant’s Supplemental HVAC, Premises Hot Water Heaters, and/or Alterations in a
clean and safe manner and in proper operating condition throughout the Term.
“Tenant’s Supplemental HVAC” means any supplemental HVAC system serving the
Premises (regardless of who installed it). “Premises Hot Water Heater” means any
hot water heater serving the Premises (regardless of who installed it),
including without limitation expansion tanks and any associated piping. Tenant
shall maintain Tenant’s Supplemental HVAC under a service contract with a firm
and upon such terms as may be reasonably satisfactory to Landlord, including
inspection and maintenance on at least a semiannual basis, and provide Landlord
with a copy thereof. Tenant shall maintain Premises Hot Water Heaters under a
service contract with a firm and upon such terms as may be reasonably
satisfactory to Landlord, including inspection and maintenance on at least an
annual basis, and provide Landlord with a copy thereof. Within 5 business days
after Landlord’s request, Tenant shall provide Landlord with evidence that such
contracts are in place. Further, Tenant shall ensure that all Premises Hot Water
Heaters installed by Tenant have a working automatic water shut-off device with
audible alarm and a leak pan underneath. All repairs to the Building and/or the
Project made necessary solely by reason of the installation, maintenance, and
operation of Tenant’s Supplemental HVAC, Premises Hot Water Heaters, and
Alterations shall be Tenant’s expense. In the event of an emergency, such as a
burst waterline or act of God, Landlord shall have the right to make repairs for
which Tenant is responsible hereunder (at Tenant’s cost) without giving Tenant
prior notice, but in such case Landlord shall provide notice to Tenant as soon
as practicable thereafter, and Landlord shall take commercially reasonable steps
to minimize the costs incurred. Further, Landlord shall have the right to make
repairs for which Tenant is responsible hereunder (at Tenant’s cost) with prior
notice to Tenant if Landlord believes in its sole and absolute discretion that
the repairs are necessary to prevent harm or damage to the Building, and
Landlord shall take commercially reasonable steps to minimize the costs
incurred.

(b)          Landlord, at Landlord’s expense (except to the extent such expenses
are includable in Project Expenses), shall make all necessary repairs to: (i)
the footings and foundations and the structural elements of the Building; (ii)
the roof of the Building; (iii) the HVAC, plumbing, elevators (if any),
electric, fire protection and fire alert systems within the Building core from
the core to the point of connection for service to the Premises, but
specifically excluding Tenant’s Supplemental HVAC, Premises Hot Water Heaters,
and Alterations; (iv) the Building exterior; and (v) the Common Areas
(collectively, “Landlord Repairs”). All Landlord Repairs shall be made in
accordance with the standard of a first class office building. Any provision of
this Lease to the contrary notwithstanding, any repairs to the Project or any
portion thereof made necessary by the willful misconduct of Tenant or any Tenant
Agent shall be made at Tenant’s expense, subject to the waivers set forth in
Section 12(c). Landlord shall, with respect to Landlord Repairs, use
commercially reasonable efforts to minimize the disruption or interference to
Tenant’s normal and customary business operations in the Premises.

(c)          The parties agree it is in their mutual best interest that the
Building and Premises be operated and maintained in a manner that is
environmentally responsible, fiscally prudent, and provides a safe and
productive work environment. Accordingly, Landlord shall use commercially
reasonable efforts to operate and maintain the Common Areas of the Building to:
(1) minimize to the extent reasonably feasible: (i) direct and indirect



15

--------------------------------------------------------------------------------

energy consumption and greenhouse gas emissions; (ii) water consumption; (iii)
the amount of material entering the waste stream; and (iv) negative impacts upon
the indoor air quality of the Building; and (2) permit the Building to maintain
its LEED rating and an Energy Star label, to the extent applicable, the costs of
which shall be included in Project Expenses (except to the extent otherwise not
permitted). Further, at no material cost to Tenant, Tenant shall use
commercially reasonable efforts to conduct its operations in the Building and
within the Premises to: (1) minimize to the extent reasonably feasible: (i)
direct and indirect energy consumption and greenhouse gas emissions; (ii) water
consumption; (iii) the amount of material entering the waste stream; and (iv)
negative impacts upon the indoor air quality of the Building; and (2) permit the
Building to maintain its LEED rating and an Energy Star label, to the extent
applicable. Notwithstanding any of the foregoing, in no event shall Tenant be
deemed to be in default of this subsection (c) unless Landlord provides written
notice of reasonable rules and regulations to implement the foregoing and Tenant
fails to use reasonable efforts to comply with such rules and regulations.

12.          INSURANCE; SUBROGATION RIGHTS.

(a)          Tenant shall not violate, or permit the violation of, any condition
imposed by any insurance policy then issued in respect of the Project and shall
not do, or permit anything to be done, or keep or permit anything to be kept in
the Premises, that would subject Landlord to any liability or responsibility for
personal injury or death or property damage, increase any insurance rate in
respect of the Project over the rate that would otherwise then be in effect,
result in insurance companies of good standing refusing to insure the Project in
amounts reasonably satisfactory to Landlord, or result in the cancellation of,
or the assertion of any defense by the insurer in whole or in part to claims
under, any policy of insurance in respect of the Project. If, by reason of any
failure of Tenant to comply with this Lease, the premiums on Landlord’s
insurance on the Project are higher than they otherwise would be, Tenant shall
reimburse Landlord, on demand, for that part of such premiums attributable to
such failure on the part of Tenant.

(b)          Tenant, at Tenant’s expense, shall obtain and keep in full force
and effect at all times as of the Commencement Date (or Tenant’s earlier
accessing of the Premises), all of the following insurance policies:

(i)           commercial general liability insurance written on an ISO CG 00 01
occurrence policy form or its equivalent, including a Separation of Insureds
clause, coverage for contractual liability covering Tenant’s contractual
obligations under this Lease as an insured contract, personal injury liability,
host liquor liability, premises-operations and hazards thereto, as well as
liability arising out of this Lease in respect of the Premises and the conduct
or operation of business therein. The minimum limits of coverage shall be no
less than $1,000,000 per occurrence and $2,000,000 general aggregate (applying
per location) for bodily injury (including death and mental anguish) and
property damage, $1,000,000 personal and advertising injury, and $1,000,000
products-completed operations (for which coverage shall be maintained
continuously for a minimum period equal to the applicable statute of limitations
or statute of repose, whichever is greater) or in such other amounts as Landlord
may from time to time require.

(ii)          business automobile liability insurance covering liability arising
from any auto (including, owned, non-owned, and hired auto, provided such
non-owned and hired auto liability may be satisfied by endorsement to the
commercial general liability policy) in an amount of no less than $1,000,000
combined single limit per accident for bodily injury and property damage.

(iii)         workers’ compensation in statutory limits together with employer’s
liability insurance in amounts of no less than $1,000,000 each accident,
$1,000,000 disease policy limit, and $1,000,000 disease each employee.

(iv)         umbrella/excess liability insurance on a follow form basis in
amounts of no less than $10,000,000 per occurrence and $10,000,000 annual
aggregate (applying per location) in excess of commercial general liability,
employer’s liability, and automobile liability insurance policies, concurrent
to, and no more restrictive than such underlying insurance policies. Such policy
shall be endorsed to provide that this insurance is primary to, and
noncontributory with, any other insurance in which Landlord and any Additional
Insured is an insured, whether such other insurance is primary, excess,
self-insurance, or insurance on any other basis, which must cause the
umbrella/excess coverage to be vertically exhausted, whereby such coverage is
not subject to any “Other Insurance” provision under Tenant’s umbrella/excess
liability policy. The limits of liability may be satisfied by a combination of
primary and excess liability insurance.



16

--------------------------------------------------------------------------------

(v)          property insurance written on an ISO CP 10 30-Cause of Loss-Special
Form, commonly referred to as the “all risk” policy form, or its equivalent,
including, but not limited to, coverage against sprinkler leakage and other
damage due to water, fire, windstorm, cyclone, tornado, hail, explosion, riot,
 civil commotion, aircraft, vehicle, smoke damage, vandalism, and malicious
mischief insuring all present and future Tenant’s Property leased by or in the
care, custody, and control of Tenant and located in the Premises in an amount of
no less than the full replacement cost thereof, with an agreed amount
endorsement (waiving applicable co-insurance clause). “Tenant’s Property” means
Tenant’s trade fixtures, equipment, personal property, signage, and Specialty
Alterations (as defined in Section 18(b)). Tenant shall not self-insure. Tenant
shall neither have, nor make, any claim against Landlord for any loss or damage
to Tenant’s Property, regardless of the cause of the loss or damage, including,
without limitation, fire, explosion, falling plaster, steam, gas, air
contaminants or emissions, electricity, electrical or electronic emanations or
disturbance, water, rain, snow, or leaks from any part the Building or from the
pipes, appliances, equipment, or plumbing works or from the roof or from any
other place, nor shall Landlord be liable for any loss of or damage to property
of Tenant or of others entrusted to employees of Landlord.

(vi)         business interruption insurance covering any loss due to the
occurrence of any of the hazards required to be insured against by Tenant
pursuant to this Lease, in an amount sufficient to cover Tenant’s monetary
obligations under this Lease for a period of at least 12 months.

(vii)        boiler and machinery, if there is a boiler, supplemental air
conditioning unit, or pressure object or similar equipment in the Premises.

(c)          All insurance policies required of Tenant under this Lease,
including ongoing and products-completed operations coverage but exclusive of
workers’ compensation, shall name Landlord, Landlord’s property manager,
Brandywine Realty Trust, and any other applicable party whose name and address
have been furnished to Tenant, each as an additional insured (collectively,
“Additional Insureds”). All such coverages shall be primary and any other
insurance that may be available to Landlord and any Additional Insured will be
excess and noncontributory. Each Additional Insured shall be afforded coverage
as broad as if this Lease had expressly covered the claim against the Additional
Insured, and for the greater of the minimum amount called for by this Lease or
Tenant’s actual policy limit.

(d)          Prior to the Commencement Date (or Tenant’s earlier accessing of
the Premises), Tenant shall provide Landlord and/or Landlord’s designated agent
with certificates that evidence that all insurance coverages required under this
Lease are in place for the policy periods. Tenant shall also furnish to Landlord
and/or Landlord’s designated agent throughout the Term replacement certificates
at least 30 days prior to the expiration dates of the then-current policy or
policies or, upon request by Landlord and/or Landlord’s designated agent from
time to time, sufficient information to evidence that the insurance required
under this Section is in full force and effect. In addition, all such policies
shall contain a provision whereby the same cannot be canceled or materially
altered without at least 30 days’ prior written notice of such cancellation or
material alteration provided to Landlord, which shall be afforded by policy
endorsement extending such notice to Landlord. Tenant shall include a waiver of
the insurer’s right of subrogation against Landlord and Additional Insureds
during the Term in each of Tenant’s liability and workers’ compensation
policies. If Tenant fails to provide Landlord and/or Landlord’s designated agent
with a requested insurance certificate as required under this Lease within 30
days after receipt of Landlord’s written request therefor, Tenant shall pay to
Landlord a fee equal to $25.00 for each day that elapses after such 30-day
period until Landlord and/or Landlord’s designated agent receives the requested
certificate. In no event will any acceptance of certificates of insurance by
Landlord, or failure of Tenant to provide certificates of insurance as required
hereunder, be construed as a waiver or limitation of Tenant’s obligations to
maintain insurance coverage pursuant to this Section 12. All insurance required
under this Lease shall be issued by an insurance company that has been in
business for at least 5 years, is authorized to do business in the State, and is
rated “A-/X” or greater by A.M. Best’s Insurance Reports or any successor
publication of comparable standing. The limits of any such required insurance
shall not in any way limit Tenant’s liability under this Lease or otherwise. If
Tenant fails to maintain such insurance, Landlord may, but shall not be required
to, procure and maintain the same, at Tenant’s expense, which expense shall be
reimbursed by Tenant as Additional Rent within 30 days after written demand. The
deductible or self-insured retention amount required under any insurance policy
maintained by Tenant shall be the sole responsibility of Tenant and not exceed
$25,000, unless otherwise approved by Landlord in writing.



17

--------------------------------------------------------------------------------

(e)          When Alterations are in process, Tenant shall carry, or cause, any
contractor, subcontractor, and design professional to carry the insurance
specified in Section 9. In addition, Tenant shall require its movers and other
vendors to procure insurance in like forms and amounts as required herein and
deliver to Landlord and/or Landlord’s designated agent a certificate of
insurance naming each Additional Insured as an additional insured, which
policies shall be primary and any other insurance that may be available to
Landlord and any Additional Insured will be excess and noncontributory.

(f)           Landlord shall obtain and maintain, or cause to be obtained or
maintained, the following insurance during the Term: (i) replacement cost
insurance including “all risk” property insurance on the Building, including
without limitation leasehold improvements (exclusive of Tenant’s Property); (ii)
commercial general liability insurance (including bodily injury and property
damage) covering Landlord’s operations at the Project in amounts reasonably
required by Landlord or any Mortgagee (as defined in Section 16); and (iii) such
other insurance as reasonably required by Landlord or any Mortgagee.

(g)          Landlord and Tenant shall each include in each of its insurance
policies (insuring the Building in case of Landlord, and insuring Tenant’s
Property in the case of Tenant, against loss, damage, or destruction by fire or
other casualty) a waiver of the insurer’s right of subrogation against the other
party during the Term, and consent to a waiver of right of recovery pursuant to
the terms of this paragraph. Both Landlord and Tenant agree to immediately give
each insurance company which has issued to it policies of insurance written
notice of the terms of such mutual waivers and to cause such insurance policies
to be properly endorsed, if necessary, to prevent the invalidation thereof by
reason of such waivers. If such waivers are unobtainable from the insurance
carrier or unenforceable, then the party who was assured the waiver of
subrogation shall receive from the other party: (i) an express agreement that
such policy shall not be invalidated if the assured party waives the right of
recovery against any party responsible for a casualty covered by the policy
before the casualty; or (ii) any other form of permission for the release of the
other party. Notwithstanding anything to the contrary in this Lease, each party
hereby waives, releases, and agrees not to make any claim against or seek to
recover from, the other party with respect to any claim (including a claim for
negligence) that such party might otherwise have against the other party for
loss, damage, or destruction with respect to its property occurring during the
Term to the extent to which such party is, or is required to be, insured under a
policy or policies containing a waiver of subrogation or permission to release
liability. Nothing contained in this Section 12(g) shall be deemed to relieve
either party of any duty imposed elsewhere in this Lease to repair, restore, or
rebuild, or nullify any abatement of rents provided for elsewhere in this Lease.

13.          INDEMNIFICATION.

(a)          Except to the extent the release of liability and waiver of
subrogation provided in Section 12 above applies, Tenant shall defend,
indemnify, and hold harmless Landlord, Landlord’s property manager, Brandywine
Realty Trust, and each of Landlord’s directors, officers, members, partners,
trustees, employees, and agents (collectively, “Landlord Indemnitees”) from and
against any and all third-party claims, actions, damages, liabilities, and
expenses (including all reasonable costs and expenses (including reasonable
attorneys’ fees)) to the extent arising out of or from or related to: (i) any
breach or default of any of Tenant’s obligations under this Lease; (ii) any
negligence or willful act or omission of Tenant, any Tenant Indemnitees (as
defined below), or any Tenant Agent; and (iii) any acts or omissions occurring
at, or the condition, use, or operation of, the Premises, except in any such
case to the extent arising from Landlord’s negligence or willful misconduct. If
Tenant fails to promptly defend a Landlord Indemnitee following written demand
by the Landlord Indemnitee, the Landlord Indemnitee shall defend the same at
Tenant’s expense, by retaining or employing counsel reasonably satisfactory to
such Landlord Indemnitee.

(b)          Except to the extent the release of liability and waiver of
subrogation provided in Section 12 above applies, Landlord shall defend,
indemnify, and hold harmless Tenant and each of Tenant’s directors, officers,
members, partners, trustees, employees, and agents (collectively, “Tenant
Indemnitees”) from and against any and all third-party claims, actions, damages,
liabilities, and expenses (including all reasonable costs and expenses
(including reasonable attorneys’ fees)) to the extent arising out of or from or
related to: (i) any breach or default of any of Landlord’s obligations under
this Lease; and (ii) any negligence or willful misconduct of Landlord or any
Landlord Indemnitees, except in any such case to the extent arising from
Tenant’s negligence or willful misconduct. If Landlord fails to promptly defend
a Tenant Indemnitee following written demand by the Tenant Indemnitee, the
Tenant Indemnitee shall defend the same at Landlord’s expense, by retaining or
employing counsel reasonably satisfactory to such Tenant Indemnitee.



18

--------------------------------------------------------------------------------

(c)          Landlord’s and Tenant’s obligations under this Section shall not be
limited by the amount or types of insurance maintained or required to be
maintained under this Lease. The provisions of this Section shall survive the
Expiration Date.

14.          CASUALTY DAMAGE. If there occurs any casualty to the Project and:
(i) insurance proceeds are unavailable to Landlord or are insufficient to
restore the Project to substantially its pre-casualty condition; or (ii) more
than 30% of the total area of the Building is damaged, Landlord shall have the
right to terminate this Lease and all the unaccrued obligations of the parties
hereto, by sending written notice of such termination to Tenant within 60 days
after such casualty. Such notice shall specify a termination date not fewer than
30 nor more than 90 days after such notice is given to Tenant. If there occurs
any casualty to the Premises and: (i) in Landlord’s reasonable judgment, the
repair and restoration work would require more than 210 consecutive days to
complete after the casualty (assuming normal work crews not engaged in
overtime); or (ii) the casualty occurs during the last 12 months of the Term,
Landlord and Tenant shall each have the right to terminate this Lease and all
the unaccrued obligations of the parties hereto, by sending written notice of
such termination to the other party within 60 days after the date of such
casualty. Such notice shall specify a termination date not fewer than 30 nor
more than 90 days after such notice is given to the other party, but in no event
shall the termination date be after the last day of the Term. If this Lease is
not terminated pursuant to this paragraph and Landlord fails to complete the
repair or restoration work within 90 days after Landlord’s estimated date for
completion of the repair and restoration work (subject to extension for delays
caused solely by Tenant and Force Majeure Events), then Tenant shall have the
right to terminate this Lease by sending at least 30 days’ prior written notice
to Landlord within 30 days after such estimated date of completion, provided
this Lease shall remain in full force and effect and Tenant shall no longer have
the right to terminate this Lease if Landlord delivers possession of the
Premises to Tenant within 30 days after Landlord’s receipt of Tenant’s
termination notice.  If there occurs any casualty to the Premises and neither
party terminates this Lease, then Landlord shall use commercially reasonable
efforts to cause the damage to be repaired (exclusive of Tenant’s Property) to a
condition as nearly as practicable to that existing prior to the damage, with
commercially reasonable speed and diligence, subject to delays that may arise by
reason of adjustment of the loss under insurance policies, Laws, and Force
Majeure Events. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or Tenant Indemnitees, injury to Tenant’s business, or pain and
suffering, resulting in any way from such damage or the repair thereof.
Notwithstanding the foregoing, Tenant’s obligation to pay Fixed Rent and
Additional Rent shall be equitably adjusted or abated during the period (if any)
during which Tenant is not reasonably able to use the Premises or an applicable
portion thereof as a result of such casualty. Tenant shall have no right to
terminate this Lease as a result of any damage or destruction of the Premises,
except as expressly provided in this Section. The provisions of this Lease,
including this Section, constitute an express agreement between Landlord and
Tenant with respect to any and all damage to, or destruction of, all or any part
of the Premises, and any Law with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises.

15.          CONDEMNATION. If a taking renders the Premises reasonably
unsuitable for the Permitted Use or prevents reasonable access to the Premises,
this Lease shall, at either party’s option exercised by written notice to the
other within 30 days after such taking, terminate as of the date title to
condemned real estate vests in the condemner, the Rent herein reserved shall be
apportioned and paid in full by Tenant to Landlord to such date, all Rent
prepaid for period beyond that date shall forthwith be repaid by Landlord to
Tenant, and neither party shall thereafter have any liability for any unaccrued
obligations hereunder; provided, however, a condition to the exercise by Tenant
of such right to terminate shall be that the portion of the Premises taken shall
be of such extent and nature as materially to handicap, impede, or impair
Tenant’s use of the balance of the Premises for its normal business operations.
If this Lease is not terminated after a condemnation, then notwithstanding
anything to the contrary in this Lease, Fixed Rent and Additional Rent shall be
equitably reduced in proportion to the area of the Premises that has been taken
for the balance of the Term. Tenant shall have the right to make a claim against
the condemner for moving expenses and business dislocation damages to the extent
that such claim does not reduce the sums otherwise payable by the condemner to
Landlord.

16.          SUBORDINATION; ESTOPPEL CERTIFICATE.

(a)          Provided Tenant’s right of possession of the Premises shall not be
disturbed during the Term by the Mortgagee so long as there is no then existing
Event of Default, this Lease shall be subordinate at all



19

--------------------------------------------------------------------------------

times to the lien of any mortgages and deeds of trust now or hereafter placed
upon the Premises, Building, and/or Project and land of which they are a part (a
“Mortgage”) without the necessity of any further instrument or act on the part
of Tenant to effectuate such subordination. Tenant further agrees to execute and
deliver within 10 days after demand such further instrument evidencing such
subordination and attornment as shall be reasonably required by any Mortgagee.
If Landlord shall be or is alleged to be in default of any of its obligations
owing to Tenant under this Lease, Tenant shall give to the holder (the
“Mortgagee”) of any mortgage or deed of trust now or hereafter placed upon the
Premises, Building, and/or Project whose name and address has been furnished to
Tenant, notice by overnight mail of any such default that Tenant shall have
served upon Landlord. Tenant shall not be entitled to exercise any right or
remedy as there may be because of any default by Landlord without having given
such notice to the Mortgagee. The Mortgagee shall have thirty (30) days from
receipt of Tenant’s notice within which to cure such default or such longer
period as may be reasonably necessary to complete the cure provided Mortgagee is
proceeding diligently to cure such default. Notwithstanding the foregoing, any
Mortgagee may at any time subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such Mortgage without regard to their respective dates of
execution and delivery, and in that event the Mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the Mortgage.

(b)          Tenant shall attorn to any foreclosing mortgagee, purchaser at a
foreclosure sale or by power of sale, or purchaser by deed in lieu of
foreclosure. If the holder of a superior mortgage shall succeed to the rights of
Landlord, then at the request of such party so succeeding to Landlord’s rights
(herein sometimes called successor landlord) and upon such successor landlord’s
written agreement to accept Tenant’s attornment, Tenant shall attorn to and
recognize such successor landlord as Tenant’s landlord under this Lease and
shall promptly, without payment to Tenant of any consideration therefor, execute
and deliver any instrument that such successor landlord may request to evidence
such attornment. Upon such attornment, this Lease shall continue in full force
and effect as, or as if it were, a direct lease between the successor landlord
and Tenant upon all of the terms, conditions, and covenants as are set forth in
this Lease and shall be applicable after such attornment, except that the
successor landlord shall not be bound by any modification of this Lease not
approved by the mortgagee which materially increases Landlord’s obligations or
materially decreases Tenant’s obligations under this Lease, or by any previous
prepayment of more than one month’s rent, unless such modification or prepayment
shall have been expressly approved in writing by the holder of the superior
mortgage through or by reason of which the successor landlord shall have
succeeded to the rights of Landlord. With respect to any assignment by Landlord
of Landlord’s interest in this Lease, or the rents payable hereunder,
conditional in nature or otherwise, which assignment is made to any Mortgagee,
Tenant agrees that the execution thereof by Landlord, and the acceptance thereof
by the Mortgagee, shall never be deemed an assumption by such Mortgagee of any
of the obligations of Landlord hereunder, unless such Mortgagee shall, by
written notice sent to Tenant, specifically elect, or unless such Mortgagee
shall foreclose the Mortgage and take possession of the Premises. Tenant, upon
receipt of written notice from a Mortgagee that such Mortgagee is entitled to
collect Rent hereunder may in good faith remit such Rent to Mortgagee without
incurring liability to Landlord for the nonpayment of such Rent. The provisions
for attornment set forth in this Section 16(b) shall be self-operative and shall
not require the execution of any further instrument. However, if Landlord
reasonably requests a further instrument confirming such attornment, Tenant
shall execute and deliver such instrument within 10 days after receipt of such
request.

(c)          Tenant must at any time and from time to time, within 20 days after
receipt of Landlord’s written request, execute and deliver to Landlord a
commercially reasonable estoppel certificate in form reasonably satisfactory to
Tenant certifying all reasonably requested information pertaining to this Lease.

(d)          Provided the Premises comprise at least 20,000 rentable square
feet, there is no outstanding Event of Default, and this Lease is in full force
and effect, Landlord shall use best efforts to obtain a subordination,
non-disturbance, and attornment agreement from its current and any future
Mortgagee on such Mortgagee’s then-current form therefor upon Tenant’s written
request. All costs and expenses charged by the Mortgagee to provide, draft,
negotiate, and finalize such non-disturbance agreement shall be paid by Tenant
within 30 days after Landlord gives to Tenant a reasonably detailed statement
therefor, whether or not a non-disturbance agreement is actually agreed to and
executed.

17.          DEFAULT AND REMEDIES.

(a)          An “Event of Default” shall be deemed to exist and Tenant shall be
in default hereunder if: (i) Tenant fails to pay any Rent when due and such
failure continues for more than 5 business days after Landlord has



20

--------------------------------------------------------------------------------

given Tenant written notice of such failure (such notice being in lieu of, and
not in addition to, any applicable statutory notice); provided, however, in no
event shall Landlord have any obligation to give Tenant more than 1 such notice
in any 12-month period, after which there shall be an Event of Default if Tenant
fails to pay any Rent when due during such 12-month period, regardless of
Tenant’s receipt of notice of such nonpayment, and, provided further, there
shall be an automatic Event of Default if Tenant fails to pay any Rent when due
and the automatic stay of bankruptcy precludes issuance of a default notice;
(ii) Tenant fails to bond over a mechanic’s or materialmen’s lien within 30 days
after Landlord’s demand; (iii) there is any assignment or subletting (regardless
of whether the same might be void under this Lease) in violation of the terms of
this Lease and Tenant fails to undo or void such Transfer within ten (10)
business days after written notice; (iv) Tenant fails to deliver any
Landlord-requested estoppel certificate or subordination agreement within 5
business days after receipt of notice that such document was not received within
the time period required under this Lease, provided (A) such notice states in
bold that Tenant’s failure to respond within five (5) business days shall be an
Event of Default and (B) it shall not be an Event of Default if Tenant’s failure
to deliver such document is a result of Tenant’s good faith negotiation of the
form of such document; (v) there is a filing of a voluntary petition for relief
by Tenant or any guarantor, or the filing of a petition against Tenant or any
guarantor in a proceeding under the federal bankruptcy or other insolvency laws
that is not withdrawn or dismissed within 90 days thereafter, or Tenant’s
rejection of this Lease after such a filing, or, under the provisions of any law
providing for reorganization or winding up of corporations, the assumption by
any court of competent jurisdiction of jurisdiction, custody, or control of
Tenant or any substantial part of its property, or of any guarantor, where such
jurisdiction, custody, or control remains in force, unrelinquished, unstayed, or
unterminated for a period of 90 days, or the commencement of steps or
proceedings toward the dissolution, winding up, or other termination of the
existence of Tenant, or toward the liquidation of either of their respective
assets, or the evidence of the inability of Tenant or any guarantor to pay its
debts as they come due, including without limitation an admission in writing of
its inability to pay its debts when due, or any judgment docketed against any
guarantor which is not paid, bonded, or otherwise discharged within 45 days; or
(v) Tenant fails to observe or perform any of Tenant’s other agreements or
obligations under this Lease and such failure continues for more than 30 days
after Landlord gives Tenant written notice of such failure (not to exceed an
additional 90 days), or the expiration of such additional time period as is
reasonably necessary to cure such failure, provided Tenant promptly commences
and thereafter proceeds with all due diligence and in good faith to cure such
failure.

(b)          Upon the occurrence of an Event of Default, Landlord, in addition
to the other rights or remedies it may have under this Lease, at law, or in
equity, and without prejudice to any of the same, shall have the option, without
any notice to Tenant and with or without judicial process, to pursue any one or
more of the following remedies:

(i)           Landlord shall have the right to terminate this Lease, in which
event Tenant shall immediately surrender the Premises to Landlord, and Tenant
shall pay Landlord upon demand for the direct losses and damages that Landlord
suffers or incurs by reason of such termination which shall equal damages in an
amount equal to the total of: (A) the costs of repossessing the Premises and all
other expenses reasonably incurred by Landlord in connection with Tenant’s
default, plus the Administrative Fee; (B) the unpaid Rent earned as of the date
of termination; and (C) all Rent for the period that would otherwise have
constituted the remainder of the Term less the fair market rental of the
Premises for such period (as reasonably determined by Landlord as of the time of
such termination), discounted to present value at a rate of 2% per annum. The
“Administrative Fee” means 5% of the costs incurred by Landlord in curing
Tenant’s default or performing Tenant’s obligations hereunder.

(ii)          Landlord shall have the right to terminate Tenant’s right of
possession (but not this Lease) and may repossess the Premises by forcible
detainer or forcible entry and detainer suit or otherwise in accordance with
Laws, without demand or notice of any kind to Tenant and without terminating
this Lease. If Tenant receives written notice of a termination of its right to
possession, such notice will serve as both a notice to vacate, notice to pay or
quit, and a demand for possession of, the Premises, and Landlord may immediately
thereafter initiate a forcible detainer action without any further demand or
notice of any kind to Tenant.

(iii)         Landlord shall have the right to enter and take possession of all
or any portion of the Premises without electing to terminate this Lease, in
which case Landlord shall have the right to relet all, or any portion of the
Premises on such terms as Landlord deems advisable. Landlord will not be
required to incur any expenses to relet all or any portion of the Premises,
although Landlord may at its option incur customary leasing commissions or other
costs for the account of Tenant as Landlord shall deem necessary or appropriate
to relet. If there



21

--------------------------------------------------------------------------------

is an Event of Default, Landlord shall use commercially reasonable efforts to
mitigate its damages. However, Landlord shall not be required to give any
special preference or priority to reletting the Premises over other vacant space
in the Building, Landlord shall be deemed to have used commercially reasonable
efforts if it uses the same efforts in marketing the Premises as used in
marketing other vacant space at the Building, and in no event shall Landlord be
responsible or liable for any failure to relet the Premises or any part thereof,
or for any failure to collect any rent due upon a reletting. Landlord’s
rejection of a prospective replacement tenant based on an offer of rentals below
Landlord’s published rates for new leases of comparable space at the Building at
the time in question, or below the rates provided in this Lease or containing
terms less favorable than those contained herein, shall not give rise to a claim
by Tenant that Landlord failed to mitigate its damages.

(iv)         Landlord shall have the right to enter the Premises without
terminating this Lease and without being liable for prosecution or any claim for
damages therefor and maintain the Premises and repair or replace any damage
thereto or do anything for which Tenant is responsible hereunder. Tenant shall
reimburse Landlord immediately upon demand for any out-of-pocket costs which
Landlord incurs in thus effecting Tenant’s compliance under this Lease, and
Landlord shall not be liable to Tenant for any damages with respect thereto.

(v)          Landlord shall have the right to continue this Lease in full force
and effect, whether or not Tenant shall have abandoned the Premises. If Landlord
elects to continue this Lease in full force and effect pursuant to this Section,
then Landlord shall be entitled to enforce all of its rights and remedies under
this Lease, including the right to recover Rent as it becomes due. Landlord’s
election not to terminate this Lease pursuant to this Section or pursuant to any
other provision of this Lease, at law or in equity, shall not preclude Landlord
from showing the Premises to potential tenants, subsequently electing to
terminate this Lease, or pursuing any of its other remedies.

(c)          Upon the occurrence of an Event of Default, Tenant shall be liable
to Landlord for, and Landlord shall be entitled to recover: (i) all Rent accrued
and unpaid; (ii) all reasonable costs and expenses incurred by Landlord in
recovering possession of the Premises, including reasonable legal fees, and
removal and storage of Tenant’s property; (iii) the costs and expenses of
restoring the Premises to the condition in which the same were to have been
surrendered by Tenant as of the Expiration Date; (iv) the costs of reletting
commissions; (v) all legal fees and court costs incurred by Landlord in
connection with the Event of Default; and (vi) the unamortized portion (as
reasonably determined by Landlord) of brokerage commissions and consulting fees
incurred by Landlord, and tenant concessions including free rent given by
Landlord, in connection with this Lease.

(d)          Any amount payable by Tenant under this Lease that is not paid when
due shall bear interest at the rate of 1% per month until paid by Tenant to
Landlord.

(e)          Neither any delay or forbearance by Landlord in exercising any
right or remedy hereunder nor Landlord’s undertaking or performing any act that
Landlord is not expressly required to undertake under this Lease shall be
construed to be a waiver of Landlord’s rights or to represent any agreement by
Landlord to thereafter undertake or perform such act. Landlord’s waiver of any
breach by Tenant of any covenant or condition herein contained (which waiver
shall be effective only if so expressed in writing by Landlord) or Landlord’s
failure to exercise any right or remedy in respect of any such breach shall not
constitute a waiver or relinquishment for the future of Landlord’s right to have
any such covenant or condition duly performed or observed by Tenant, or of
Landlord’s rights arising because of any subsequent breach of any such covenant
or condition, nor bar any right or remedy of Landlord in respect of such breach
or any subsequent breach.

(f)           If there is a default by Tenant in the performance of any
covenant, agreement, term, provision, or condition contained in this Lease that
results in an emergency situation or there is an Event of Default, then in
either case Landlord, in addition to any other rights and remedies it has under
this Lease and without thereby waiving such default, may perform the same for
the account of and at the expense of Tenant (but shall not be obligated to do
so), without notice in a case of emergency and in any other case if such default
continues after 5 days from the date that Landlord gives written notice to
Tenant of its intention to do so. Landlord may invoice Tenant for all amounts
paid by Landlord and all losses, costs, and expenses incurred by Landlord in
connection with any such performance by Landlord pursuant to this paragraph,
plus the Administrative Fee, including, without limitation, all amounts paid and
costs and expenses incurred by Landlord for any property, material, labor, or
services provided, furnished, or rendered, or caused to be provided, furnished,
or rendered, by Landlord to Tenant (together with interest at the rate of 1% per
month from the date Landlord pays the amount or incurs the loss, cost, or
expense until the date of full



22

--------------------------------------------------------------------------------

repayment by Tenant) monthly or immediately, at Landlord’s option, and shall be
due and payable by Tenant to Landlord as Additional Rent within 30 days after
Tenant receives the invoice. Any reservation of a right by Landlord to enter
upon the Premises and to make or perform any repairs, alterations, or other work
in, to, or about the Premises, which, in the first instance, is Tenant’s
obligation pursuant to this Lease, shall not be deemed to impose any obligation
on Landlord to do so, render Landlord liable to Tenant or any third party for
the failure to do so, or relieve Tenant from any obligation to indemnify
Landlord as otherwise provided elsewhere in this Lease.

(g)          The rights granted to Landlord in this Section shall be cumulative
of every other right or remedy provided in this Lease or which Landlord may
otherwise have at law or in equity or by statute, and the exercise of one or
more rights or remedies shall not prejudice or impair the concurrent or
subsequent exercise of other rights or remedies or constitute a forfeiture or
waiver of Rent or damages accruing to Landlord by reason of any Event of Default
under this Lease. Landlord shall have all rights and remedies now or hereafter
existing at law or in equity with respect to the enforcement of Tenant’s
obligations hereunder and the recovery of the Premises. No right or remedy
herein conferred upon or reserved to Landlord shall be exclusive of any other
right or remedy, but shall be cumulative and in addition to all other rights and
remedies given hereunder or now or hereafter existing at law or in equity.
Landlord shall be entitled to injunctive relief in case of the violation, or
attempted or threatened violation, of any covenant, agreement, condition or
provision of this Lease, or to a decree compelling performance of any covenant,
agreement, condition or provision of this Lease.

(h)          No payment by Tenant or receipt by Landlord of a lesser amount than
any payment of Fixed Rent or Additional Rent herein stipulated shall be deemed
to be other than on account of the earliest stipulated Fixed Rent or Additional
Rent due and payable hereunder, nor shall any endorsement or statement or any
check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or pursue any
other right or remedy provided for in this Lease, at law or in equity, and
acceptance of such partial payment shall be deemed subject to Landlord’s
reservation of all rights.

(i)           Tenant further waives the right to any notices to quit as may be
specified in the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951,
as amended, or any similar or successor provision of law, and agrees that 5
days’ notice shall be sufficient in any case where a longer period may be
statutorily specified.

(j)           In addition to, and not in lieu of any of the foregoing rights
granted to Landlord:

(1)          WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED
BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM
OF THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS
THE TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE
LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING
IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT
AND ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES, A WRIT
OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT OF
PROCEEDINGS, WHATSOEVER, AND PROVIDED IF FOR ANY REASON AFTER SUCH ACTION SHALL
HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.

(2)          In any action to confess judgment in ejectment, Landlord shall
first cause to be filed in such action an affidavit made by it or someone acting
for it setting forth the facts necessary to authorize the entry of judgment, of
which facts such affidavit shall be conclusive evidence, and if a true copy of
this Lease (and of the truth of the copy such affidavit shall be sufficient
evidence) be filed in such action, it shall not be necessary to file the
original as a warrant of attorney, any rule of Court, custom or practice to the
contrary notwithstanding.



23

--------------------------------------------------------------------------------

TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY
CLAIM AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S
CONSTITUTIONAL RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS
LEASE.



   

TENANT: PASSAGE BIO, INC.

























By:

/s/ Jill Quigley







Name:

Jill Quigley









Title:

Chief Operating Officer









Date:

4/13/2020



(k)          If Landlord defaults in the performance of any of its maintenance
or repair obligations under this Lease, Tenant may send to Landlord written
notice thereof, which notice must identify with reasonable specificity the
default and Tenant’s remedies under this paragraph (“Reminder Notice”). If
Landlord fails to either: (i) dispute the existence of such default within 5
business days; or (ii) cure such default within Landlord’s Cure Period, then a
“Landlord Failure” is deemed to exist and Tenant will have all rights and
remedies available at law or in equity for a landlord default. “Landlord’s Cure
Period” means 30 days after Landlord’s receipt of a Reminder Notice, provided if
cure cannot be reasonably effected by Landlord within such 30-day period,
Landlord’s Cure Period includes such additional time as may be reasonably
necessary for Landlord to cure, provided Landlord commences to cure within such
30-day period and diligently prosecutes such cure to completion. If a Landlord
Failure results in an imminent, material threat to persons or Tenant’s property
at the Premises, the Reminder Notice must so state and if Landlord fails to cure
such Landlord Failure, then Tenant may, subject to the terms of this paragraph,
perform such cure with respect to the Premises. Except to the extent
specifically set forth otherwise in this paragraph, in no event shall Tenant
have the right to terminate or cancel this Lease, withhold or abate rent, or
setoff any claim for damages against Rent as a result of any default or breach
by Landlord of its covenants or obligations or any representations, warranties,
or promises hereunder. In effecting such cure, Tenant shall not take or permit
to be taken any action or omission that could jeopardize the effectiveness of
the roof, HVAC, or other warranties for the Building or otherwise affect any
Building system. All actions taken by Tenant to cure a Landlord Failure pursuant
to this paragraph must be in accordance with all Laws. Tenant may use only
contractors who are duly licensed in the State, perform such work in comparable
buildings in the normal course of their business, charge rates that are
reasonable and competitive, and are reasonably approved by Landlord. Upon
commencing such work, Tenant’s contractors must complete the cure within a
reasonable period of time, and in a good and workmanlike manner. Prior to
commencing any such work, Tenant must cause its contractors and subcontractors
to provide to Landlord certificates evidencing adequate insurance coverage
naming Landlord and any other associated or affiliated entity as addition
insureds. Tenant shall indemnify, defend, protect, and hold harmless Landlord
from and against any and all loss, cost, damage, or liability incurred by
Landlord arising out of or from or related to Tenant’s performance of any such
cure, including, without limitation, claims made by other occupants of the
Building that Tenant’s performance of such work interfered with their occupancy
of space in the Building. Upon Tenant’s cure of the Landlord Failure, Landlord
shall reimburse Tenant for Tenant’s reasonable, out-of-pocket, third-party costs
incurred in curing the Landlord Failure within 30 days after Landlord’s receipt
of an Invoice for such costs (with such back-up documentation as Landlord might
reasonably request). An “Invoice” means a detailed notice of the work completed
and the materials used, all reasonably requested lien waivers, together with a
schedule of all costs expended by Tenant in performing such work. An “Objection”
means a written objection by Landlord to the payment of such Invoice setting
forth with reasonable particularity Landlord’s reasons for its claim that such
action did not have to be taken by Landlord pursuant to this Lease or that the
charges set forth on the Invoice(s) are excessive or otherwise not complete. If
Landlord delivers an Objection to



24

--------------------------------------------------------------------------------

Tenant and if such parties are not able to resolve any dispute regarding
Tenant’s Invoice or Landlord’s Objection within 30 days after Tenant receives
such Objection, then Tenant may pay amounts due to Landlord under this Lease
into an escrow account until such Invoice and any Objection thereto are
satisfactorily resolved by the parties or by a court of competent jurisdiction.

18.          SURRENDER; HOLDOVER.

(a)          By no later than the Expiration Date or earlier termination of
Tenant’s right to possession of the Premises (such earlier date, the “Surrender
Date”), Tenant shall vacate and surrender the Premises to Landlord in good order
and condition, free of all Transferees, vacant, broom clean, and in conformity
with the applicable provisions of this Lease, including without limitation
Sections 9 and 11. Tenant shall have no right to hold over beyond the Surrender
Date, and if Tenant does not vacate as required such failure shall be deemed an
Event of Default and Tenant’s occupancy shall not be construed to effect or
constitute anything other than a tenancy at sufferance. During any period of
occupancy beyond the Surrender Date, the amount of Rent owed by Tenant to
Landlord will be the Holdover Percentage of the Rent for the month immediately
prior to the Expiration Date, without prorating for any partial month of
holdover in excess of five (5) days, and except that any provisions in this
Lease that limit the amount or defer the payment of Additional Rent are null and
void. The “Holdover Percentage” equals: (i) 150% for the first two (2) months of
holdover; and (ii) 200% for any period of holdover beyond two (2) months. The
acceptance of Rent by Landlord or the failure or delay of Landlord in notifying
or evicting Tenant following the Surrender Date shall not create any tenancy
rights in Tenant and any such payments by Tenant may be applied by Landlord
against its costs and expenses, including reasonable attorneys’ fees, incurred
by Landlord as a result of such holdover. The provisions of this Section shall
not constitute a waiver by Landlord of any right of reentry as set forth in this
Lease; nor shall receipt of any Rent or any other act in apparent affirmance of
the tenancy operate as a waiver of Landlord’s right to terminate this Lease for
a breach of any of the terms, covenants, or obligations herein on Tenant’s part
to be performed. No option to extend this Lease shall have been deemed to have
occurred by Tenant’s holdover, and any and all options to extend this Lease or
expand the Premises shall be deemed terminated and of no further effect as of
the first date that Tenant holds over. In addition, if Tenant fails to vacate
and surrender the Premises as herein required by the Surrender Date, Tenant
shall indemnify, defend, and hold harmless Landlord from and against any and all
costs, losses, expenses, or liabilities incurred as a result of or related to
such failure, including without limitation, claims made by any succeeding tenant
and real estate brokers’ claims and reasonable attorneys’ fees. Tenant’s
obligation to pay Rent and to perform all other Lease obligations for the period
up to and including the Surrender Date, and the provisions of this Section,
shall survive the Expiration Date. In no way shall the remedies to Landlord set
forth above be construed to constitute liquidated damages for Landlord’s losses
resulting from Tenant’s holdover.

(b)          Prior to the Surrender Date, Tenant, at Tenant’s expense, shall
remove from the Premises Tenant’s Property and all telephone, security (but
excluding communication equipment system) wiring and cabling, and restore in a
good and workmanlike manner any damage to the Premises and/or the Building
caused by such removal or replace the damaged component of the Premises and/or
the Building if such component cannot be restored as aforesaid as reasonably
determined by Landlord. Notwithstanding the foregoing: (i) Tenant shall not be
required to remove a Specialty Alteration if at the time Tenant requests
Landlord’s consent to such Specialty Alteration, Tenant provides Landlord with
written notification that Tenant desires to not be required to remove such
Specialty Alteration and Landlord consents in writing to Tenant’s non-removal
request; and (ii) Tenant shall have no obligation to remove or restore the
currently existing internal staircase in the Premises, even if Tenant makes
alterations to the staircase during the Term. A “Specialty Alteration” means an
Alteration that: (i) Landlord required to be removed in connection with
Landlord’s consent to making such Alteration; or (ii) is not Building standard,
including without limitation kitchens (other than a pantry installed for the use
of Tenant’s employees only), executive restrooms, computer room installations,
supplemental HVAC equipment and components, safes, vaults, libraries or file
rooms requiring reinforcement of floors, internal staircases, slab penetrations,
non-Building standard life safety systems, security systems, specialty door
locksets (such as cipher locks) or lighting, and any demising improvements done
by or on behalf of Tenant after the Commencement Date. If Tenant fails to remove
any of Tenant’s Property, wiring, or cabling as required herein, the same shall
be deemed abandoned and Landlord, at Tenant’s expense, may remove and dispose of
same and repair and restore any damage caused thereby, or, at Landlord’s
election, such Tenant’s Property, wiring, and cabling shall become Landlord’s
property. Tenant shall not remove any Alteration (other than Specialty
Alterations) from the Premises without the prior written consent of Landlord.



25

--------------------------------------------------------------------------------

19.          RULES AND REGULATIONS. Tenant covenants that Tenant and Tenant
Agents shall comply with the rules and regulations set forth on Exhibit E
attached hereto. Landlord shall have the right to rescind and/or augment any of
the rules and regulations and to make such other and further written rules and
regulations as in the reasonable judgment of Landlord shall from time to time be
needed for the safety, protection, care, and cleanliness of the Project, the
operation thereof, the preservation of good order therein, and the protection
and comfort of its tenants, their agents, employees, and invitees, so long as
any rescinding or augmentation of the rules and regulations does not materially
increase Tenant’s obligations or materially decrease Tenant’s rights under this
Lease, which when delivered to Tenant shall be binding upon Tenant in a like
manner as if originally prescribed. In the event of an inconsistency between the
rules and regulations and this Lease, the provisions of this Lease shall
control. Landlord shall not have any liability to Tenant for any failure of any
other tenants to comply with any of the rules and regulations. Notwithstanding
the foregoing, Landlord shall apply the rules and regulations to, and enforce
the rules and regulations against, all tenants of the Building in a
nondiscriminatory manner.

20.          GOVERNMENTAL REGULATIONS.

(a)          Landlord represents to Tenant that, as of the date of this Lease,
to Landlord’s actual knowledge without independent investigation: (i) the
Premises are, and as of the Commencement Date the Premises will be, in material
compliance with all Laws; and (ii) there are no hazardous substances on the
Premises in violation of environmental Laws, nor will there be as of the
Commencement Date. Tenant shall not use, generate, manufacture, refine,
transport, treat, store, handle, dispose, bring, or otherwise cause to be
brought or permit any Tenant Agent to bring, in, on, or about any part of the
Project, any hazardous waste, solid waste, hazardous substance, toxic substance,
petroleum product or derivative, asbestos, polychlorinated biphenyl, hazardous
material, pollutant, contaminant, or similar material or substance as defined by
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. Sections 9601 et seq., as the same may from time to time be amended, and
the regulations promulgated pursuant thereto (CERCLA), or now or hereafter
defined or regulated as such by any other Law (“Hazardous Material”).
Notwithstanding the foregoing, Tenant shall be permitted to bring onto the
Premises office cleaning supplies and products normally found in modern offices
provided Tenant only brings a reasonable quantity of such supplies and products
onto the Premises and Tenant shall at all times comply with all Laws pertaining
to the storage, handling, use, disposal, and application of such supplies and
products, and all Laws pertaining to the communication to employees and other
third parties of any hazards associated with such supplies and products. Tenant
shall not cause or permit to exist any release, spillage, emission, or discharge
of any Hazardous Material on or about the Premises (“Release”). In the event of
a Release in the Premises, Tenant shall immediately notify Landlord in writing,
report such Release to the relevant government agencies as, and if, required by
applicable Law, and promptly remove the Hazardous Material and otherwise
investigate and remediate the Release in accordance with applicable Law and to
the reasonable satisfaction of Landlord. Landlord shall have the right, but not
the obligation, to enter upon the Premises to investigate and/or remediate the
Release in lieu of Tenant, and Tenant shall reimburse Landlord as Additional
Rent for the actual reasonable costs of such remediation and investigation.
Tenant shall promptly notify Landlord if Tenant acquires knowledge of the
presence of any Hazardous Material on or about the Premises, except as Tenant is
permitted to bring onto the Premises under this Lease. Landlord shall have the
right to inspect and assess the Premises for the purpose of determining whether
Tenant is handling any Hazardous Material in violation of this Lease or
applicable Law, or to ascertain the presence of any Release. This subsection
shall survive the Expiration Date.

(b)          Tenant shall, and shall cause Tenant Agents to, use the Premises in
compliance with all applicable Laws. Tenant shall, at its sole cost and expense,
promptly comply with each and all of such Laws, except in the case of required
structural changes not triggered by Tenant’s particular use or manner of use or
change in use of the Premises, or Tenant’s Alterations. Without limiting the
generality of the foregoing, Tenant shall: (i) obtain, at Tenant’s expense,
before engaging in Tenant’s business or profession within the Premises, all
necessary licenses and permits including, but not limited to, state and local
business licenses, and permits; and (ii) remain in compliance with and keep in
full force and effect at all times all licenses, consents, and permits necessary
for the lawful conduct of Tenant’s business or profession at the Premises.
Tenant shall pay all personal property taxes, income taxes, gross receipts
taxes, and other taxes, assessments, duties, impositions, and similar charges
that are or may be assessed, levied, or imposed upon Tenant or Tenant’s
Property. Tenant shall also comply with all applicable Laws that do not relate
to the physical condition of the Premises and with which only the occupant can
comply, such as laws governing maximum occupancy, workplace smoking, VDT
regulations, and illegal business operations, such as gambling. The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial,
governmental or regulatory



26

--------------------------------------------------------------------------------

action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of such Laws shall be conclusive of that fact as between Landlord
and Tenant.

(c)          Notwithstanding anything to the contrary in this Lease, if the
requirement of any public authority obligates either Landlord or Tenant to
expend money in order to bring the Premises and/or any area of the Project into
compliance with Laws as a result of: (i) Tenant’s particular use (other than
general office use) or alteration of the Premises; (ii) Tenant’s change in the
use of the Premises; (iii) the manner of conduct of Tenant’s business or
operation of its installations, equipment, or other property therein; (iv) any
cause or condition created by or at the instance of Tenant or any Tenant Agent,
other than by Landlord’s performance of any work for or on behalf of Tenant; or
(v) breach of any of Tenant’s obligations hereunder, then Tenant shall bear all
costs of bringing the Premises and/or Project into compliance with Laws, whether
such costs are related to structural or nonstructural elements of the Premises
or Project.

(d)          Except to the extent Tenant shall comply as set forth above in this
Section 21, during the Term Landlord shall comply with all applicable Laws
regarding the Project (including the Premises), including without limitation
compliance with Title III of the Americans with Disabilities Act of 1990, 42
U.S.C. §12181 et seq. and its regulations as to the design and construction of
the Common Areas.

(e)          Each party hereto hereby acknowledges and agrees that it will not
knowingly violate any applicable Laws regarding bribery, corruption, and/or
prohibited business practices as they concern each such party’s respective
activities under or in connection with this Lease, and each such party will be
solely responsible for and will hold harmless the other party from and against
any claims or liabilities in connection with any of such responsible party’s own
violations of any such Laws.

21.          NOTICES. Wherever in this Lease it is required or permitted that
notice or demand be given or served by either party to this Lease to or on the
other party, such notice or demand will be duly given or served if in writing
and either: (i) personally served; (ii) delivered by prepaid nationally
recognized courier service (e.g., Federal Express, UPS, and USPS) with evidence
of receipt required for delivery; (iii) delivered by registered or certified
mail, return receipt requested, postage prepaid; or (iv) if an email address is
provided by the recipient, emailed; in all such cases addressed to the parties
at the addresses set forth below. Each such notice will be deemed to have been
given to or served upon the party to which addressed on the date the same is
delivered or delivery is refused. Each party has the right to change its address
for notices (provided such new address is in the continental United States) by a
writing sent to the other party in accordance with this Section, and each party
will, if requested, within 10 days confirm to the other its notice address.
Notices from Landlord may be given by either an agent or attorney acting on
behalf of Landlord. Notwithstanding the foregoing: (a) any notice from Landlord
to Tenant regarding ordinary business operations (e.g., exercise of a right of
access to the Premises, notice of maintenance activities or Landlord access,
changes in rules and regulations, etc.) may be given by written notice left at
the Premises or delivered by regular mail, facsimile, or electronic means (such
as email) to any person at the Premises whom Landlord reasonably believes is
authorized to receive such notice on behalf of Tenant without copies; and (b)
invoices, notices of change in billing or notice address, and statements of
estimated or reconciliation of Operating Expenses and/or utilities, may be sent
by regular mail or electronic means (such as email) to Tenant’s billing contact
without copies.



Tenant:

Prior to Commencement Date:

Passage BIO, Inc.

Attn: Jill Quigley

2001 Market Street, Suite 2850

Philadelphia, PA 19103

Phone: ________________

Email for billing contact: jquigley@passagebio.com



From and after the Commencement Date:

Passage BIO, Inc.

Attn: Jill Quigley

2005 Market Street, Suite 3800

Philadelphia, PA 19103

Phone: ________________









27

--------------------------------------------------------------------------------

Email for billing contact: jquigley@passagebio.com









Landlord:

Commerce Square Partners - Philadelphia Plaza, L.P.

c/o Brandywine Realty Trust

Attn: Legal Notices/Legal Dept., RE: Building 181

FMC Tower at Cira Centre South

2929 Walnut St., Suite 1700

Philadelphia, PA 19104

Phone No. 610-325-5600

Email: Legal.Notices@bdnreit.com





Notwithstanding anything to the contrary in this Lease, billing statements and
the like may be sent by regular mail or electronic means (such as email) to
Tenant’s billing contact without copies.



Tenant’s billing contact:

Passage BIO, Inc.

Attn: Richard Morris

2005 Market Street, Suite 3800

Philadelphia, PA 19103

Phone: ________________

Email: rmorris@passagebio.com





For informational purposes, Tenant’s current contacts for the following are set
forth below, and Tenant shall endeavor to notify Landlord in writing of any
changes to this information:

(1) Tenant insurance certificates:

Name: Jill Quigley

Email: jquigley@passagebio.com



(2) Tenant property management issues:

Name: Stephen Biroc

Email: sbiroc@passagebio.com





22.          BROKERS. Landlord and Tenant each represents and warrants to the
other that such representing party has had no dealings, negotiations, or
consultations with respect to the Premises or this transaction with any broker
or finder other than a Landlord affiliate and Broker. Each party shall
indemnify, defend, and hold harmless the other from and against any and all
liability, cost, and expense (including reasonable attorneys’ fees and court
costs), arising out of or from or related to its misrepresentation or breach of
warranty under this Section. Landlord shall pay Broker a commission in
connection with this Lease pursuant to the terms of a separate written agreement
between Landlord and Broker. This Section shall survive the Expiration Date.

23.          LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be
binding upon Landlord only for the period of time that Landlord is in ownership
of the Building, and upon termination of that ownership, Tenant, except as to
any obligations that are then due and owing, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease.
Landlord may transfer its interest in the Building without the consent of
Tenant, and such transfer or subsequent transfer shall not be deemed a violation
on Landlord’s part of any of the terms of this Lease. Landlord shall have no
personal liability under any of the terms, conditions, or covenants of this
Lease. Tenant and Tenant Agents shall look solely to the equity of Landlord in
the Building and/or the rents and/or net proceeds actually received therefrom
for the satisfaction of any claim, remedy, or cause of action of any kind
whatsoever arising from the relationship between the parties or any rights and
obligations they may have relating to the Project, this Lease, or anything
related to either, including without limitation as a result of the breach of any
Section of this Lease by Landlord. In addition, no recourse shall be had for an
obligation of Landlord hereunder, or for any claim based thereon or otherwise in
respect thereof or the relationship between the parties, against any past,
present, or future Landlord Indemnitee (other than Landlord), whether by virtue
of any statute



28

--------------------------------------------------------------------------------

or rule of law, or by the enforcement of any assessment or penalty or otherwise,
all such other liability being expressly waived and released by Tenant with
respect to the Landlord Indemnitees (other than Landlord).

24.          RELOCATION. [INTENTIONALLY DELETED]

25.          GENERAL PROVISIONS.

(a)          Provided Tenant has performed all of the terms and conditions of
this Lease to be performed by Tenant, including the payment of Rent, Tenant
shall peaceably and quietly hold and enjoy the Premises for the Term, without
hindrance from Landlord or anyone lawfully or equitably claiming by, through, or
under Landlord, under and subject to the terms and conditions of this Lease and
of any mortgages and deeds of trust now or hereafter affecting all or any
portion of the Premises.

(b)          Subject to the terms and provisions of Section 10, the respective
rights and obligations provided in this Lease shall bind and inure to the
benefit of the parties hereto, their successors and assigns.

(c)          This Lease shall be governed in accordance with the Laws of the
State, without regard to choice of law principles. Landlord and Tenant hereby
consent to the exclusive jurisdiction of the state and federal courts located in
the jurisdiction in which the Project is located.

(d)          In connection with any litigation or arbitration arising out of
this Lease, Landlord or Tenant, whichever is the prevailing party as determined
by the trier of fact in such litigation, shall be entitled to recover from the
other party all reasonable costs and expenses incurred by the prevailing party
in connection with such litigation, including reasonable attorneys’ fees. If, in
the context of a bankruptcy case, Landlord is compelled at any time to incur any
expense, including attorneys’ fees, in enforcing or attempting to enforce the
terms of this Lease or to enforce or attempt to enforce any actions required
under the Bankruptcy Code to be taken by the trustee or by Tenant, as
debtor-in-possession, then the sum so paid by Landlord shall be awarded to
Landlord by the Bankruptcy Court and shall be immediately due and payable by the
trustee or by Tenant’s bankruptcy estate to Landlord in accordance with the
terms of the order of the Bankruptcy Court.

(e)          This Lease, which by this reference incorporates all exhibits,
riders, schedules, and other attachments hereto, supersedes all prior
discussions, proposals, negotiations and discussions between the parties and
this Lease contains all of the agreements, conditions, understandings,
representations, and warranties made between the parties hereto with respect to
the subject matter hereof, and may not be modified orally or in any manner other
than by an agreement in writing signed by both parties hereto or their
respective successors-in-interest. Whenever placed before one or more items, the
words “include”, “includes”, and “including” shall mean considered as part of a
larger group, and not limited to the item(s) recited. Except to the extent
expressly set forth otherwise in this Lease, neither Landlord, nor anyone acting
on Landlord’s behalf, has made any representation, warranty, estimation, or
promise of any kind or nature whatsoever relating to the physical condition of
the Building or the land under the Building or suitability, including without
limitation, the fitness of the Premises for Tenant’s intended use. If any
provisions of this Lease are held to be invalid, void, or unenforceable, the
remaining provisions hereof shall in no way be affected or impaired and such
remaining provisions shall remain in full force and effect.

(f)           TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS LEASE,
INCLUDING ALL NOTICE PROVISIONS.

(g)          If Landlord or Tenant is in any way delayed or prevented from
performing any obligation (except for payment of any amount due by a party
hereunder and the giving of notice with respect to the exercise of a Lease
option) due to fire or other casualty (or reasonable delays in the adjustment of
insurance claims), acts of terrorism, war, pandemic, or other emergency
(including severe weather emergency), governmental delay beyond what is
commercially reasonable (provided the party claiming the delay provides
reasonable evidence to the other party that the party claiming the delay is
diligently pursuing the approval or permit that is the subject to the
governmental delay), inability to obtain any materials or services (exclusive of
delays in connection with long-lead items requested by Tenant for the Leasehold
Improvements), acts of God, strike, lockout or other labor dispute, orders or
regulations of any federal, state, county or municipal authority, embargoes, or
any other cause beyond such party’s



29

--------------------------------------------------------------------------------

reasonable control (whether similar or dissimilar to the foregoing events)
(each, a “Force Majeure Event”), then the time for performance of such
obligation shall be excused for the period of such delay or prevention (and such
party shall not be deemed in default with respect to the performance of its
obligations) and extended for a period equal to the period of such delay or
prevention. Financial disability or hardship shall never constitute a Force
Majeure Event. No such inability or delay due to a Force Majeure Event shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of Rent (except as otherwise expressly set
forth herein), or relieve the other party from any of its obligations under this
Lease, or impose any liability upon such party or its agents, by reason of
inconvenience or annoyance to the other party, or injury to or interruption of
the other party’s business, or otherwise.

(h)          Excepting payments of Fixed Rent, Operating Expenses, and utilities
(which are to be paid as set forth in Sections 4, 5, and 6) and unless a
specific time is otherwise set forth in this Lease for any Tenant payments, all
amounts due from Tenant to Landlord shall be paid by Tenant to Landlord as
Additional Rent within 30 days after receipt of an invoice therefor.

(i)           Unless Tenant’s financials are publicly available online at no
cost to Landlord, within 10 business days after written request by Landlord (but
not more than once during any 12-month period unless a default has occurred
under this Lease or Landlord has a reasonable basis to suspect that Tenant has
suffered a material adverse change in its financial position, or in the event of
a sale, financing, or refinancing by Landlord of all or any portion of the
Project), Tenant shall furnish to Landlord, Mortgagee, or Landlord’s prospective
mortgagee or purchaser, reasonably requested financial information. In
connection therewith and upon Tenant’s request, Landlord and Tenant shall
execute a mutually acceptable confidentiality agreement on Landlord’s form
therefor.

(j)           Tenant represents and warrants to Landlord that: (i) Tenant was
duly organized and is validly existing and in good standing under the Laws of
the jurisdiction set forth for Tenant in the first sentence of this Lease; (ii)
Tenant is legally authorized to do business in the State; (iii) the person(s)
executing this Lease on behalf of Tenant is(are) duly authorized to do so; and
(iv) Tenant has the full corporate or partnership power and authority to enter
into this Lease and has taken all corporate or partnership action, as the case
may be, necessary to carry out the transaction contemplated herein, so that when
executed, this Lease constitutes a valid and binding obligation enforceable in
accordance with its terms. From time to time upon Landlord’s request, Tenant
will provide Landlord with corporate resolutions or other proof in a form
acceptable to Landlord authorizing the execution of this Lease at the time of
such execution. Landlord represents and warrants to Tenant that: (i) Landlord
was duly organized and is validly existing and in good standing under the Laws
of the jurisdiction set forth for Landlord in the first sentence of this Lease;
(ii) Landlord is legally authorized to do business in the State; (iii) the
person(s) executing this Lease on behalf of Landlord is(are) duly authorized to
do so; and (iv) Landlord has the full corporate or partnership power and
authority to enter into this Lease and has taken all corporate or partnership
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation enforceable in accordance with its terms

(k)          Each party hereto represents and warrants to the other that such
party is not a party with whom the other is prohibited from doing business
pursuant to the regulations of the Office of Foreign Assets Control (“OFAC”) of
the U.S. Department of the Treasury, including those parties named on OFAC’s
Specially Designated Nationals and Blocked Persons List. Each party hereto is
currently in compliance with, and shall at all times during the Term remain in
compliance with, the regulations of OFAC and any other governmental requirement
relating thereto. Each party hereto shall defend, indemnify, and hold harmless
the other from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorneys’ fees and costs)
incurred by the other to the extent arising from or related to any breach of the
foregoing certifications. The foregoing indemnity obligations shall survive the
Expiration Date.

(l)           Neither Tenant, nor anyone acting through, under, or on behalf of
Tenant, shall have the right to record this Lease, nor any memorandum, notice,
affidavit, or other writing with respect thereto.

(m)         Whenever Tenant is required to obtain Landlord’s consent pursuant to
this Lease or the exhibits hereto, Landlord’s consent shall not be unreasonably
conditioned, withheld, or delayed. Tenant shall not claim any money damages by
way of setoff, counterclaim, or defense, based on any claim that Landlord
unreasonably withheld its consent, in which case Tenant’s sole and exclusive
remedy shall be an action for specific performance,



30

--------------------------------------------------------------------------------

injunction, or declaratory judgment. Notwithstanding the foregoing, if a court
determines that Landlord acted maliciously or in bad faith in unreasonably
withholding, conditioning, or delaying its consent or approval in an instance
where Landlord was obligated not to unreasonably withheld, condition, or delay
its consent or approval, then the limitation on damages and remedies provided
for in this paragraph shall have no further application.

(n)          All requests made to Landlord to perform repairs or furnish
services, supplies, utilities, or freight elevator usage (if applicable), shall
be made online to the extent available (currently such requests shall be made
via https://connect.brandywinerealty.com/, as the same may be modified by
Landlord from time to time) otherwise via email or written communication to
Landlord’s property manager for the Building. Whenever Tenant requests Landlord
to take any action not required of Landlord under this Lease or give any consent
required or permitted to be given by Landlord under this Lease (for example, a
request for a Transfer consent, a consent to an Alteration, or a subordination
of Landlord’s lien, but other than a request for services, supplies, or
utilities which is governed by Section 7(b)), Tenant shall pay to Landlord for
Landlord’s administrative and/or professional costs in connection with each such
action or consent Landlord’s reasonable costs incurred by Landlord in reviewing
and taking the proposed action or consent, including reasonable attorneys’,
engineers’ and/or architects’ fees (as applicable). The foregoing amount shall
be paid by Tenant to Landlord within 30 days after Landlord’s delivery to Tenant
of an invoice for such amount. Tenant shall pay such amount without regard to
whether Landlord takes the requested action or gives the requested consent.

(o)          Landlord shall have the right, to the extent required to be
disclosed by Landlord or Landlord’s affiliates in connection with filings
required by applicable Laws, including without limitation the Securities and
Exchange Commission (“SEC”), without notice to Tenant to include in such
securities filings general information relating to this Lease, including,
without limitation, Tenant’s name, the Building, and the square footage of the
Premises. Except as set forth in the preceding sentence, neither Tenant nor
Landlord shall issue, or permit any broker, representative, or agent
representing either party in connection with this Lease to issue: (i) any press
release; or (ii) any other public disclosure regarding the specific terms of
this Lease (including any amendments or modifications thereto), without the
prior written approval of the other party. The parties acknowledge that the
transaction described in this Lease and the terms thereof (but not the existence
thereof) are of a confidential nature and shall not be disclosed except to such
party’s employees, attorneys, accountants, consultants, advisors, affiliates,
and actual and prospective purchasers, lenders, investors, subtenants and
assignees (collectively, “Permitted Parties”), and except as, in the good faith
judgment of Landlord or Tenant, may be required to enable Landlord or Tenant to
comply with its obligations under Law or under laws and regulations of the SEC.
Neither party may make any public disclosure of the specific terms of this
Lease, except as required by Law, including without limitation SEC laws and
regulations, or as otherwise provided in this paragraph. In connection with the
negotiation of this Lease and the preparation for the consummation of the
transactions contemplated hereby, each party acknowledges that it will have had
access to confidential information relating to the other party. Each party shall
treat such information and shall cause its Permitted Parties to treat such
confidential information as confidential, and shall preserve the confidentiality
thereof, and not duplicate or use such information, except by Permitted Parties.

(p)          Tenant acknowledges and agrees that Landlord shall not be
considered a “business associate” for any purpose under the Health Insurance
Portability and Accountability Act of 1996 and all related implementing
regulations and guidance.

(q)          Tenant shall cause any work performed on behalf of Tenant to be
performed by contractors who work in harmony, and shall not interfere, with any
labor employed by Landlord or Landlord’s contractors. If at any time any of the
contractors performing work on behalf of Tenant does not work in harmony or
interferes with any labor employed by Landlord, other tenants, or their
respective mechanics or contractors, then the permission granted by Landlord to
Tenant to do or cause any work to be done in or about the Premises may be
withdrawn by Landlord with 48 hours’ written notice to Tenant.

(r)           This Lease may be executed in any number of counterparts, each of
which when taken together shall be deemed to be one and the same instrument.
This Lease shall not be binding nor shall either party have any obligations or
liabilities or any rights with respect hereto, or with respect to the Premises,
unless and until both parties have executed and delivered this Lease. The
parties acknowledge and agree that notwithstanding any law or presumption to the
contrary, the exchange of copies of this Lease and signature pages by electronic
transmission



31

--------------------------------------------------------------------------------

shall constitute effective execution and delivery of this Lease for all
purposes, and signatures of the parties hereto transmitted and/or produced
electronically shall be deemed to be their original signature for all purposes.

(s)           Landlord and persons authorized by Landlord may enter the Premises
at all reasonable times upon reasonable advance notice or, in the case of an
emergency, at any time without notice. Landlord shall not be liable for
inconvenience to or disturbance of Tenant by reason of any such entry; provided,
however, in the case of repairs or work, such shall be done, so far as
practicable, so as to not unreasonably interfere with Tenant’s use of the
Premises.

(t)           If more than one person executes this Lease as Tenant, each of
them is jointly and severally liable for the keeping, observing, and performing
of all of the terms, covenants, conditions, provisions, and agreements of this
Lease to be kept, observed, and performed by Tenant.

(u)          TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY
EITHER AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE AS AMENDED FROM TIME TO TIME, THE RELATIONSHIP OF LANDLORD AND
TENANT, OR TENANT’S USE OR OCCUPANCY OF THE BUILDING, ANY CLAIM OR INJURY OR
DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY REMEDY WITH RESPECT THERETO. TENANT
CONSENTS TO SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT
THE PREMISES; PROVIDED, HOWEVER, NOTHING HEREIN SHALL BE CONSTRUED AS REQUIRING
SUCH SERVICE AT THE PREMISES. TENANT WAIVES ANY RIGHT TO RAISE ANY NONCOMPULSORY
COUNTERCLAIM IN ANY SUMMARY OR EXPEDITED ACTION OR PROCEEDING INSTITUTED BY
LANDLORD. LANDLORD, TENANT, ALL GUARANTORS, AND ALL GENERAL PARTNERS EACH WAIVES
ANY OBJECTION TO THE VENUE OF ANY ACTION FILED IN ANY COURT SITUATED IN THE
JURISDICTION IN WHICH THE BUILDING IS LOCATED, AND WAIVES ANY RIGHT, CLAIM, OR
POWER UNDER THE DOCTRINE OF FORUM NON CONVENIENS OR OTHERWISE TO TRANSFER ANY
SUCH ACTION TO ANY OTHER COURT.

(v)          Except in connection with a Tenant holdover or Landlord’s remedies
set forth in this Lease for an Event of Default, and notwithstanding anything to
the contrary in this Lease, each party waives, and the other shall not be liable
to the waiving party for, any claim against the other party or the other party’s
agents, invitees, employees, or contractors, for loss of business opportunity,
loss of profits, loss of income, economic loss, consequential damages, or
punitive damages; the foregoing waiver shall survive the expiration or sooner
termination of this Lease..

26.          EXTENSION OPTION.

(a)          Provided: (i) no Event of Default exists; (ii) this Lease is in
full force and effect; (iii) Tenant is the originally named Tenant or a
Permitted Transferee; and (iv) Tenant has not subleased more than 25% of the
Premises to any entity that is not a Permitted Transferee, Tenant shall have the
right to extend the Term (“Extension Option”) with respect to the Extension
Premises for up to 2 consecutive terms of 60 months each beyond the end of the
Initial Term (each, an “Extension Term”) by delivering Tenant’s written
extension election notice (“Extension Notice”) to Landlord no later than the
Extension Deadline, with time being of the essence. The “Extension Deadline”
means the date that is 15 months prior to the expiration of the Initial Term or
the then-current Extension Term, as applicable. The “Extension Premises” means,
as designated by Tenant in the Extension Notice, either all of the Premises or a
portion of the Premises containing at least 75% of the Premises, provided Tenant
and Landlord shall mutually agree on the location of such portion to the extent
any portion consists of less than an entire floor. Notwithstanding the
foregoing, if the Extension Notice is silent as to the designation of the
Extension Premises, then Tenant shall be deemed to have designated all of the
Premises to be the Extension Premises. If an uncured Event of Default exists at
any time after Landlord receives an Extension Notice but before the first day of
the applicable Extension Term, then Landlord, at Landlord’s option before the
Event of Default is cured, shall have the right to nullify Tenant’s exercise of
such Extension Option. The terms and conditions of this Lease during each
Extension Term shall remain unchanged with respect to the Extension Premises
except Tenant shall only be entitled to the 2 Extension Terms provided above,
the annual Fixed Rent for the applicable Extension Term shall be the Extension
Rent (as defined below), the Expiration Date shall be the last day of the
Extension Term (or such earlier date of



32

--------------------------------------------------------------------------------

termination of this Lease pursuant to the terms hereof), and, except to the
extent reflected in the Extension Rent, Landlord shall have no obligation to
perform any tenant improvements to the Extension Premises or provide any tenant
improvement allowance to Tenant. Upon Tenant’s delivery of the Extension Notice,
Tenant may not thereafter revoke its exercise of the Extension Option.
Notwithstanding anything to the contrary in this Lease, Tenant shall have no
right to extend the Term other than or beyond the 2, 60-month Extension Terms
described in this paragraph, and if Tenant fails to exercise any Extension
Option for an Extension Term, all subsequent Extension Options for Extension
Terms shall be null and void and of no further force and effect.

(b)          “Extension Rent” means the fair market extension term base rent for
space comparable to the Extension Premises in comparable buildings in the market
in which the Project is located. In determining the Extension Rent, Landlord,
Tenant and any broker shall take into account all relevant factors including,
without limitation, prevailing market allowances and concessions for renewing
tenants, space measurement methods and loss factors, the lease term, the size of
the space, the location of the building(s), the amenities offered at the
building(s), the age of the building(s), and whether Project Expenses and other
pass-through expenses are on a triple net, base year, expense stop or other
basis. In lieu of directly providing any prevailing market allowances and/or
concessions, Landlord may elect to reduce the Extension Rent by the economic
equivalent thereof to reflect the fact that such allowances and concessions were
not provided directly to Tenant. During the Extension Term, Tenant shall not be
entitled to any tenant improvement allowances, free rent periods, or other
economic concessions (if any) that Tenant was entitled to during the prior Term,
except to the extent such items are indirectly incorporated into the Extension
Rent as set forth in this Section. When the Extension Rent is being determined
for the first year of the Extension Term, the Extension Rent for the second and
all subsequent years of the Extension Term shall also be determined in
accordance with the same procedures as are set forth herein and based upon the
then prevailing annual rent escalation factor in the applicable leasing market.

(c)          If Tenant timely exercises an Extension Option and Landlord and
Tenant do not agree upon the Extension Rent in writing by the date that is the
later of 20 days after Landlord’s receipt of the Extension Notice or 3 months
prior to the Extension Deadline, then within 15 days after either party notifies
the other in writing that such notifying party desires to determine the
Extension Rent in accordance with the procedures set forth in this Section,
Landlord and Tenant shall each deliver to the other party a written statement of
such delivering party’s determination of the Extension Rent, together with such
supporting documentation as the delivering party desires to deliver. Within 10
days after such 15-day period, Landlord and Tenant shall appoint a real estate
broker having a minimum of 10 years’ experience in the market in which the
Project is located who shall select either Landlord’s determination or Tenant’s
determination, whichever the broker finds more accurately reflects the Extension
Rent. The broker shall be instructed to notify Landlord and Tenant of such
selection within 10 days after such broker’s appointment. The broker shall have
no power or authority to select any Extension Rent other than the Extension Rent
submitted by Landlord or Tenant nor shall the broker have any power or authority
to modify any of the provisions of this Lease, and the decision of the broker
shall be final and binding upon Landlord and Tenant. If Landlord and Tenant do
not timely agree in writing upon the appointment of the broker, Landlord and
Tenant shall each select a broker, who together will select a third qualified
broker with a minimum of 10 years’ experience in the market in which the Project
is located, who will determine the Extension Rent. If Tenant fails to timely
notify Landlord of Tenant’s selection, Landlord shall have the right to
unilaterally appoint the broker. The fee and expenses of the broker shall be
shared equally by Landlord and Tenant.

(d)          Upon Tenant’s timely and proper exercise of an Extension Option
pursuant to the terms above and satisfaction of the above conditions: (i) the
“Term” shall include the Extension Term, subject only to the determination of
Extension Rent; (ii) the “Premises” for each Extension Term shall be the
applicable Extension Premises; and (iii)  upon Landlord’s request, Tenant shall
execute prior to the expiration of the then-expiring Term, an appropriate
amendment to this Lease, in form and content reasonably satisfactory to both
Landlord and Tenant, memorializing the extension of the Term for the ensuing
Extension Term (provided Tenant’s failure to execute such amendment shall not
negate the effectiveness of Tenant’s exercise of the Extension Option).

27.          TERMINATION OPTION. Provided: (i) no Event of Default exists; (ii)
this Lease is in full force and effect; and (iii) Tenant is the originally named
Tenant or a Permitted Transferee, Tenant has the right to terminate this Lease
effective at 11:59 p.m. on the Termination Date, in accordance with and subject
to each of the following terms and conditions (“Termination Option”). The
“Termination Date” means: (A) if the Fixed Rent Start Date is the first day of a
calendar month, the day immediately prior to the 84-month anniversary of the
Fixed Rent Start Date; or



33

--------------------------------------------------------------------------------

(B) if the Fixed Rent Start Date is not the first day of a calendar month, the
last day of the calendar month containing the 84-month anniversary of the Fixed
Rent Start Date. If Tenant desires to exercise the Termination Option, Tenant
must give to Landlord irrevocable written notice of Tenant’s exercise of the
Termination Option (“Termination Notice”), and pay Landlord the Termination
Payment (as defined below) as provided herein. The Termination Notice and 50% of
the Termination Payment must be received by Landlord no later than the date that
is 15 months prior to the Termination Date, and 50% of the Termination Payment
must be received by Landlord no later than the date that is 15 days prior to the
Termination Date, failing which the Termination Option is deemed waived
(provided Landlord reserves the right to waive in writing the requirement that
Tenant fully and/or timely pay the Termination Payment). The “Termination
Payment” means the sum of the unamortized (amortized on a straight-line basis
with interest at 8%) amount as of the Termination Date of the following in
connection with this Lease and any amendment to this Lease (including with
respect to any expansion of the Premises after the Commencement Date): (i)
brokerage commissions and attorneys’ fees paid by Landlord; (ii) rent
concessions; and (iii) any and all allowances to Tenant, including without
limitation the Leasehold Improvement Allowance (as defined in Exhibit C), but
expressly excluding the Base Building Allowance. Tenant’s payment of the
Termination Payment is a condition precedent to the termination of this Lease on
the Termination Date, and such obligation survives the Expiration Date. Tenant
acknowledges and agrees that the Termination Payment is not a penalty and is
fair and reasonable compensation to Landlord for the loss of expected rentals
from Tenant. The Termination Payment is payable only by wire transfer or
cashier’s check. Time is of the essence with respect to the dates and deadlines
set forth herein. As of the date Tenant delivers the Termination Notice, any and
all unexercised rights or options of Tenant to extend the Term or expand the
Premises (whether expansion options, rights of first refusal, rights of first
offer, or otherwise), and any and all outstanding tenant improvement allowance
not properly claimed by Tenant in accordance with this Lease shall immediately
terminate and are automatically, without further action required by any party,
null and void and of no force or effect. If Tenant timely and properly exercises
the Termination Option in accordance with this paragraph, this Lease and the
Term shall come to an end on the Termination Date with the same force and effect
as if the Term were fixed to expire on such date, the Expiration Date shall be
the Termination Date, and the terms and provisions of Section 18 shall apply.
Upon Tenant’s request after the Commencement Date, Landlord shall notify Tenant
of its calculation of the Termination Payment.

28.          RIGHT OF FIRST OFFER.

(a)          Provided: (i) no Event of Default exists; (ii) this Lease is in
full force and effect; (iii) Tenant is the originally named Tenant or a
Permitted Transferee; and (iv) Tenant has not subleased more than 50% of the
Premises to any entity that is not a Permitted Transferee, then following
receipt of Tenant’s written request at any time after the Commencement Date,
Landlord shall notify Tenant in writing (“Landlord’s ROFO Notice”) when any
rentable space located on the 36th, 37th, or 38th floors of the Building
(“Potential ROFO Space”) becomes available to lease (as defined below) from
Landlord or Landlord reasonably anticipates that such space will become
available to lease from Landlord prior to the last 36 months of the Term.
Landlord’s ROFO Notice shall identify the portion of the Potential ROFO Space
that is available to lease (such identified space, “ROFO Space”), and include
the anticipated availability date and basic market economic terms for the lease
of the ROFO Space and, subject to the terms and provisions of this Section,
Tenant shall have a continuous right (“ROFO”) to lease all (but not less than
all) of the ROFO Space by delivering Tenant’s written notice of such election to
Landlord (“Tenant’s ROFO Notice”) within 5 business days after Tenant’s receipt
of Landlord’s ROFO Notice.

(b)          Upon Tenant’s delivery of Tenant’s ROFO Notice, Tenant may not
thereafter revoke Tenant’s exercise of the ROFO. If an Event of Default exists
at any time after Landlord receives Tenant’s ROFO Notice but before the first
day that Tenant commences to lease the ROFO Space, Landlord, at Landlord’s
option, shall have the right to nullify Tenant’s exercise of the ROFO with
respect to the ROFO Space. If Tenant notifies Landlord that Tenant elects not to
lease the ROFO Space or if Tenant fails to timely deliver Tenant’s ROFO Notice
to Landlord with respect thereto, then Landlord shall have the right to enter
into a lease agreement(s) for the ROFO Space under one or more leases containing
such terms as Landlord deems acceptable in Landlord’s sole discretion, and the
ROFO shall be void and have no further force or effect with respect to such
space; provided, however: (i) the ROFO shall survive with respect to the balance
of the Potential ROFO Space; and (ii) if, within 6 months after Landlord’s ROFO
Notice with respect thereto, either Landlord has not leased such ROFO Space, or
Landlord proposes such ROFO Space to another prospect with terms that are 20%
(or more) more favorable in the aggregate than those terms initially proposed to
Tenant, then Landlord shall reoffer such ROFO Space to Tenant.



34

--------------------------------------------------------------------------------

(c)          Landlord may at any time choose to use any space that is or about
to become vacant within the Building for marketing or property management
purposes, or as a Building amenity or Common Area such as a fitness center or
conference area, or to lease such space to an existing tenant of Landlord in
connection with the relocation of such tenant, without in any such case
notifying or offering such space to Tenant or giving rise to any right of Tenant
hereunder. Space is “available to lease” if and when: (i) the lease for any
tenant of all or a portion of the space expires or is otherwise terminated,
provided space shall not be deemed to be or become available if the space is
assigned or subleased by the tenant of the space, or relet by the tenant or
subtenant of the space by renewal, extension, or new lease; and (ii) to the
extent that all or a portion of the ROFO Space is available to lease from
Landlord as of the date of this Lease, Landlord has entered into a lease with a
third-party tenant for such currently available ROFO Space after the date of
this Lease and the term of that lease has expired (including, without
limitation, the expiration of any lease term extension period(s), regardless of
whether the extension right or agreement is contained in such lease or is agreed
to at any time by Landlord and the tenant under such lease or otherwise) or been
terminated.

(d)          Except to the extent expressly set forth in Landlord’s ROFO Notice
to the contrary, if Tenant elects to lease the ROFO Space, such space shall
become subject to this Lease upon the same terms and conditions as are then
applicable to the original Premises, except that Tenant shall take the ROFO
Space in “AS IS” condition and Landlord shall have no obligation to make any
improvements or alterations to the ROFO Space, and the term of Tenant’s lease of
the ROFO Space shall be the term specified in Landlord’s ROFO Notice. Landlord
shall determine the exact location of any demising walls (if any) for the ROFO
Space. Tenant shall not be entitled to any tenant improvement allowances, free
rent periods, or other special concessions granted to Tenant with respect to the
original Premises. Upon Tenant’s leasing of the ROFO Space, the “Premises” shall
include the ROFO Space and, except as otherwise set forth in this Section, all
computations made under this Lease based upon or affected by the rentable area
of the Premises shall be recomputed to include the ROFO Space.

(e)          If Tenant timely exercises its right to lease the ROFO Space: (i)
Tenant’s lease of the ROFO Space shall commence 4 months after the later of: (A)
the date of availability specified in Landlord’s ROFO Notice; or (B) the date
Landlord tenders possession of the ROFO Space in vacant condition; and (ii) upon
Landlord’s request, Tenant shall execute an appropriate new lease or amendment,
in form and content reasonably satisfactory to both Landlord and Tenant,
memorializing the expansion of the Premises as set forth in this Section
(provided Tenant’s failure to execute such lease or amendment shall not negate
the effectiveness of Tenant’s exercise of the ROFO).

29.          RIGHT OF FIRST REFUSAL.

(a)          Provided: (i) no Event of Default exists; (ii) this Lease is in
full force and effect; (iii) Tenant is the originally named Tenant or a
Permitted Transferee; and (iv) Tenant has not subleased more than 50% of the
Premises to any entity that is not a Permitted Transferee, then if, at any time
beginning on the Effective Date and ending on the date that is 36 months prior
to the end of the Term, Landlord desires to execute a written letter of intent
or lease proposal (“Proposal”) with a potential tenant for Suite 4010 when it is
available to lease, Landlord shall so notify Tenant in writing (“Landlord’s
Notice”) and, subject to the terms and provisions of this Section, Tenant shall
have right (“Right of First Refusal”) to enter into a lease for the entire (but
not less than the entire) Suite 4010 upon the terms set forth in this Section by
delivering Tenant’s written notice of such election to Landlord (“Tenant’s ROFR
Notice”) within 5 business days after Tenant’s receipt of Landlord’s Notice.
“Suite 4010” means the space to be known as Suite 4010 in the Building, as shown
on Exhibit A attached hereto, which is deemed to contain 6,485 rentable square
feet; collectively, Suite 4000 and Suite 4010 comprise all of the 40th floor of
the Building. Space is “available to lease” if and when the lease for any
current tenant of all or a portion of the space expires or is otherwise
terminated, provided space shall not be deemed to be or become available if the
space is assigned or subleased by the current tenant of the space, or relet by
the current tenant or subtenant of the space by renewal, extension, or new
lease. Upon Tenant’s delivery of Tenant’s ROFR Notice, Tenant may not thereafter
revoke Tenant’s exercise of the Right of First Refusal.

(b)          If Tenant notifies Landlord that Tenant elects not to lease Suite
4010 or if Tenant fails to timely deliver Tenant’s ROFR Notice to Landlord,
Landlord shall have the right thereafter to lease Suite 4010 to one or more
tenants under one or more leases containing substantially the terms set forth in
the Proposal, but the Right of First Refusal shall apply the next time Suite
4010 is available to lease.



35

--------------------------------------------------------------------------------

(c)          If Tenant timely exercises its Right of First Refusal: (i) Tenant’s
lease of Suite 4010 shall commence 4 months after the later of the date of
availability specified in Landlord’s Notice, or the date upon which the prior
occupant (“Prior Occupant”) of Suite 4010 physically vacates and surrenders
possession of Suite 4010 and Landlord delivers Suite 4010 in broom clean
condition; (ii) the terms set forth in the Proposal shall apply to the lease of
Suite 4010, including the term of Tenant’s lease of Suite 4010 shall be the same
period as set forth in the Proposal; (iii) except as set forth in the Proposal
to the contrary, Tenant shall lease Suite 4010 under all of the terms and
conditions of this Lease except that Tenant shall take Suite 4010 in “AS IS”
condition, and Landlord shall have no obligation to make any improvements or
alterations to Suite 4010 or provide any tenant improvement allowance; and (iv)
upon Landlord’s request, Tenant shall execute an appropriate new lease or
amendment, in form and content reasonably satisfactory to both Landlord and
Tenant, memorializing the expansion of the Premises as set forth in this Section
(provided Tenant’s failure to execute such lease or amendment shall not negate
the effectiveness of Tenant’s exercise of the Right of First Refusal).
Notwithstanding the foregoing, if Landlord receives Tenant’s ROFR Notice on or
prior to the 36-month anniversary of the Commencement Date, then at Tenant’s
election, Suite 4010 shall be leased under all of the same terms and conditions
as set forth in this Lease, including at the same Fixed Rent per rentable square
foot as for the then-current Premises, but with pro rata concessions, and
coterminous. Landlord and the tenant proposing to lease Suite 4010 shall not be
precluded from making changes to the Proposal during lease negotiations so long
as such changes are the result of arm’s-length negotiations between Landlord and
such prospective tenant and not the result of bad faith and collusion insofar as
Tenant’s interests are concerned, and so long as the changes do not materially
alter any of the financial terms set forth in the Proposal. Provided Landlord
has complied with the terms of the following sentence, Landlord will have no
liability to Tenant if Landlord does not deliver or does not timely deliver
Suite 4010 to Tenant. Landlord will promptly commence and diligently pursue
obtaining possession of Suite 4010 (including by initiating legal proceedings)
so that Landlord can timely deliver Suite 4010 to Tenant; provided, however, if
Landlord has not delivered possession of Suite 4010 to Tenant within 6 months
after the commencement date set forth in the Proposal, Tenant’s sole remedy
shall be to terminate Tenant’s election to lease Suite 4010 by notifying
Landlord in writing within 30 days after the expiration of such 6-month period.
Nothing herein contained shall obligate Landlord to make any payment to the
Prior Occupant in order to entice the Prior Occupant to physically vacate and
surrender possession of Suite 4010.

30.          FIRST EXPANSION OPTION.

(a)          Provided: (i) no Event of Default exists; (ii) this Lease is in
full force and effect; (iii) Tenant is the originally named Tenant or a
Permitted Transferee; and (iv) Tenant has not subleased more than 50% of the
Premises to any entity that is not a Permitted Transferee, then Tenant has the
option (“First Expansion Option”) to lease all (but not less than all) of Suite
4010 upon the terms and conditions set forth in this Section. If Tenant desires
to exercise the First Expansion Option, Tenant shall send a written notice to
Landlord of its irrevocable exercise of the First Expansion Option (“Tenant’s
First Expansion Notice”), which must be received by Landlord no later than the
2-year anniversary of the Commencement Date, time of the essence. Upon Tenant’s
delivery of Tenant’s First Expansion Notice, Tenant may not thereafter revoke
Tenant’s exercise of the First Expansion Option. If an Event of Default exists
at any time after Landlord receives Tenant’s First Expansion Notice but before
the first day that Tenant commences to lease Suite 4010, Landlord, at Landlord’s
option, shall have the right to nullify Tenant’s exercise of the First Expansion
Option.

(b)          If Tenant timely exercise the First Expansion Option, Suite 4010
shall be leased under all of the same terms and conditions as set forth in this
Lease with respect to the Premises, including at the same Fixed Rent per
rentable square foot then applicable to the Premises, but with pro rata
concessions, and coterminous. Upon Tenant’s leasing of Suite 4010, the
“Premises” shall include Suite 4010 and, except as otherwise set forth in this
Section, all computations made under this Lease based upon or affected by the
rentable area of the Premises shall be recomputed to include Suite 4010.

(c)          If Tenant timely exercises the First Expansion Option: (i) Landlord
shall tender possession of Suite 4010 to Tenant in vacant and broom-clean
condition within 6 months after receipt of Tenant’s First Expansion Notice; (ii)
Tenant’s lease of Suite 4010 shall commence 4 months after the date Landlord
tenders possession of Suite 4010 in vacant and broom-clean condition; and (iii)
upon Landlord’s request, Tenant shall execute an appropriate new lease or
amendment, in form and content reasonably satisfactory to both Landlord and
Tenant, memorializing the expansion of the Premises as set forth in this Section
(provided Tenant’s failure to execute such lease or amendment shall not negate
the effectiveness of Tenant’s exercise of the First Expansion Option).



36

--------------------------------------------------------------------------------

31.          SECOND EXPANSION OPTION.

(a)          Provided: (i) no Event of Default exists; (ii) this Lease is in
full force and effect; (iii) Tenant is the originally named Tenant or a
Permitted Transferee; and (iv) Tenant has not subleased more than 50% of the
Premises to any entity that is not a Permitted Transferee, then Tenant has the
option (“Second Expansion Option”) to lease all (but not less than all) of the
2nd Expansion Space upon the terms and conditions set forth in this Section.
“2nd Expansion Space” means, initially, the 41st floor of the Building;
provided, however, if the 41st floor will not be available to lease within 9
months after Landlord’s receipt of Tenant’s Second Expansion Notice, then the
2nd Expansion Space shall be the 37th floor of the Building. If Tenant desires
to exercise the Second Expansion Option, Tenant shall send a written notice to
Landlord of its irrevocable exercise of the Second Expansion Option (“Tenant’s
Second Expansion Notice”), which must be received by Landlord no earlier than
the 5-year anniversary of the Commencement Date and no later than the 7-year
anniversary of the Commencement Date, time of the essence. Upon Tenant’s
delivery of Tenant’s Second Expansion Notice, Tenant may not thereafter revoke
Tenant’s exercise of the Second Expansion Option. If an Event of Default exists
at any time after Landlord receives Tenant’s Second Expansion Notice but before
the first day that Tenant commences to lease the 2nd Expansion Space, Landlord,
at Landlord’s option, shall have the right to nullify Tenant’s exercise of the
Second Expansion Option.

(b)          If Tenant timely exercise the Second Expansion Option, the 2nd
Expansion Space shall be leased under all of the same terms and conditions as
set forth in this Lease with respect to the Premises, including at the same
Fixed Rent per rentable square foot then applicable to the Premises, but with
pro rata concessions, and coterminous. Upon Tenant’s leasing of Suite 4010, the
“Premises” shall include the 2nd Expansion Space and, except as otherwise set
forth in this Section, all computations made under this Lease based upon or
affected by the rentable area of the Premises shall be recomputed to include the
2nd Expansion Space.

(c)          If Tenant timely exercises the Second Expansion Option: (i)
Landlord shall tender possession of the 2nd Expansion Space to Tenant in vacant
and broom-clean condition within 9 months after receipt of Tenant’s Second
Expansion Notice; (ii) Tenant’s lease of the 2nd Expansion Space shall commence
4 months after the date Landlord tenders possession of the 2nd Expansion Space
in vacant and broom-clean condition; and (iii) upon Landlord’s request, Tenant
shall execute an appropriate new lease or amendment, in form and content
reasonably satisfactory to both Landlord and Tenant, memorializing the expansion
of the Premises as set forth in this Section (provided Tenant’s failure to
execute such lease or amendment shall not negate the effectiveness of Tenant’s
exercise of the Second Expansion Option).

[SIGNATURES ON FOLLOWING PAGE]





37

--------------------------------------------------------------------------------

TENANT CONFESSION CERTIFICATION:  Tenant acknowledges and agrees that any
failure of Tenant to execute Section 17 of this Lease shall be an absolute bar
from Tenant (or Tenant’s successors or assigns) claiming, alleging or
petitioning, including, but not limited to, in any petition to open said
confession, that such Section is invalid and not binding upon Tenant (or
Tenant’s successors or assigns).

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.



LANDLORD:

   

TENANT:

COMMERCE SQUARE PARTNERS - PHILADELPHIA



PASSAGE BIO, INC.

PLAZA, L.P.











By:

Brandywine Commerce Sub I LLC, its general partner



By:

/s/ Jill Quigley







Name:

Jill Quigley



By:

/s/ George Johnstone



Title:

Chief Operating Officer



Name:

George Johnstone



Date:

4/13/2020



Title:

EVP Operations







Date:

4/13/2020









Exhibits:



Exhibit A:

Location Plan of Premises

Exhibit B:

Form of COLT

Exhibit C:

Leasehold Improvements

Exhibit D:

Cleaning Specifications

Exhibit E:

Rules and Regulations





38

--------------------------------------------------------------------------------

EXHIBIT A

LOCATION PLAN OF PREMISES AND SUITE 4010 (NOT TO SCALE)



Graphic [pasg-20200331ex102f078db002.jpg]



A-1

--------------------------------------------------------------------------------

Graphic [pasg-20200331ex102f078db003.jpg]



Graphic [pasg-20200331ex102f078db004.jpg]





A-2

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COLT

CONFIRMATION OF LEASE TERM

THIS CONFIRMATION OF LEASE TERM (“COLT”) is made as of
                                           between                  ,
(“Landlord”) and                                               , (“Tenant”).

1.            Landlord and Tenant are parties to that certain lease dated       
(“Lease Document”), with respect to the premises described in the Lease
Document, known as Suite        consisting of approximately rentable square feet
(“Premises”), located at                .

2.            All capitalized terms, if not defined in this COLT, have the
meaning give such terms in the Lease Document.

3.            Tenant has accepted possession of the Premises in their “AS IS”
“WHERE IS” condition and all improvements required to be made by Landlord per
the Lease Document have been completed [except for the following punch list
items:              ].

4.            The Lease Document provides for the commencement and expiration of
the Term of the lease of the Premises, which Term commences and expires as
follows:

a.            Commencement of the Term of the Premises:              

b.            Expiration of the Term of the Premises:              

5.            The required amount of the Security Deposit and/or Letter of
Credit per the Lease Document is $               . Tenant has delivered the
Security Deposit and/or Letter of Credit per the Lease Document in the amount of
$          .

6.            The Building Number is __________ and the Lease Number is
____________.



LANDLORD:

   

TENANT:

COMMERCE SQUARE PARTNERS - PHILADELPHIA



PASSAGE BIO, INC.

PLAZA, L.P.











By:

Brandywine Commerce Sub I LLC, its general partner



By:

/s/ Jill Quigley







Name:

Jill Quigley



By:

/s/ George Johnstone



Title:

COO



Name:

George Johnstone



Date:

4/13/2020



Title:

EVP Operations







Date:

4/13/2020









B-1

--------------------------------------------------------------------------------

EXHIBIT C

LEASEHOLD IMPROVEMENTS

This Exhibit C-Leasehold Improvements (“Exhibit”) is a part of the Lease to
which this Exhibit is attached. Capitalized terms not defined in this Exhibit
shall have the meanings set forth for such terms in the Lease.

1.            Definitions.

(a)          “Architect” means the licensed architect engaged by Tenant, subject
to Landlord’s reasonable approval, to prepare the Architectural Plans.

(b)          “Architectural Plans” means 100% fully coordinated and complete,
Permittable and accurate architectural working drawings and specifications for
the Leasehold Improvements prepared by the Architect including all architectural
dimensioned plans showing wall layouts, wall and door locations, power and
telephone locations and reflected ceiling plans and further including
elevations, details, specifications and schedules according to accepted AIA
standards.

(c)          “Base Building Allowance” means an amount equal to the product of
$9.00 multiplied by the rentable square footage of the Premises, which product
equals $336,726.00.

(d)          “Base Building Improvements” means that portion of the Leasehold
Improvements that relates to demolishing the interior of the Premises, upgrading
the existing restrooms on the 38th, 39th, and 40th floors, and renovating the
interior stairwell in the Premises.

(e)          “Building Standard” means the quality and quantity of materials,
finishes, ways and means, and workmanship specified from time to time by
Landlord as being standard for leasehold improvements at the Building or for
other areas at the Building, as applicable.

(f)           “CD’s” means the Architectural Plans together with the MEP Plans,
copies of all permit applications required for the Leasehold Improvements, all
related documents, and if applicable, the Structural Plans.

(g)          “Central Systems” means any Building system or component within the
Building core servicing the tenants of the Building or Building operations
generally (such as base building plumbing, electrical, heating, ventilation and
air conditioning, fire protection and fire alert systems, elevators, structural
systems, building maintenance systems or anything located within the core of the
Building or central to the operation of the Building).

(h)          “Construction Costs” means all costs in the permitting, demolition,
construction, acquisition, and installation of the Leasehold Improvements,
including, without limitation, contractor fees, overhead and profit, and the
cost of all labor and materials supplied by Contractor, suppliers, independent
contractors, and subcontractors arising in connection with the Leasehold
Improvements.

(i)           “Construction Management Fee” means a fee in the amount of 3% of
the Leasehold Improvement Allowance.

(j)           “Contractor” means the general contractor selected by Landlord
pursuant to Section 2(c) below to construct and install the Leasehold
Improvements.

(k)          “Improvement Allowance” means, collectively, the Base Building
Allowance and the Leasehold Improvement Allowance.

(l)           “Improvement Costs” means the sum of: (i) the Planning Costs; (ii)
the Construction Costs; and (iii) the Construction Management Fee.



C-1

--------------------------------------------------------------------------------

(m)         “Landlord’s Designer” means the architect, space planner, or
engineer, if any, engaged by Landlord to review the CD’s as contemplated by
Section 2 below.

(n)          “Leasehold Improvement Allowance” means an amount equal to the
product of $65.00 multiplied by the rentable square footage of the Premises,
which product equals $2,431,910.00.

(o)          “Leasehold Improvements” means the improvements, alterations, and
other physical additions to be made or provided to, constructed, delivered or
installed at, or otherwise acquired for, the Premises in accordance with the
CD’s, or otherwise approved in writing by Landlord or paid for in whole or in
part from the Improvement Allowance. Any provision of this Exhibit to the
contrary notwithstanding, the Leasehold Improvements shall not include Tenant’s
Equipment or any of the associated permits therefor.

(p)          “MEP Engineer” means the engineer engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the MEP Plans.

(q)          “MEP Plans” means 100% fully coordinated and complete, Permittable
and accurate mechanical, electrical, and plumbing plans, schedules and
specifications for the Leasehold Improvements prepared by the MEP Engineer in
accordance and in compliance with the requirements of applicable building,
plumbing, and electrical codes and the requirements of any authority having
jurisdiction over or with respect to such plans, schedules and specifications,
which are complete, accurate, consistent, and fully coordinated with and
implement and carry out the Architectural Plans.

(r)           “Permittable” means that the applicable plan meets the
requirements necessary to obtain a building permit from the city or county (as
applicable) in which the Building is located.

(s)           “Planning Costs” means all actual, reasonable, documented,
third-party costs incurred by Tenant and directly related to the design of the
Leasehold Improvements including, without limitation, the professional fees of
any engineers, consultants, architects, space planners, and other professionals
preparing and/or reviewing the CD’s.

(t)           “Punch List” means the list of items of Leasehold Improvements, if
any, that require installation, correction, repair, or replacement, do not
materially affect Tenant’s ability to use the Premises for the Permitted Use,
and are listed in a writing prepared in accordance with Section 7 below.

(u)          “Structural Engineer” means the engineer engaged by Tenant, subject
to Landlord’s reasonable approval, to prepare the Structural Plans.

(v)          “Structural Plans” means 100% fully coordinated and complete,
Permittable, and accurate structural plans, schedules and specifications, if
any, for the Leasehold Improvements prepared by the Structural Engineer in
accordance and in compliance with the requirements of any authority having
jurisdiction over or with respect to such plans, schedules and specifications,
which are complete, accurate, consistent, and fully coordinated with and
implement and carry out the Architectural Plans.

(w)         “Substantial Completion” means the later of the date on which: (i)
the Leasehold Improvements have been completed in accordance with the CD’s (and
any Approved Changes) except for the Punch List; and (ii) Landlord has obtained
a final inspection approval, or temporary or permanent certificate of occupancy
from the applicable local governing authority. If issuance of such approval or
certificate is conditioned upon Tenant’s installation of any of Tenant’s
Equipment, or completion of any other work or activity in the Premises for which
Tenant is responsible, and the governmental authority will not issue the
approval or certificate, or schedule an inspection of the Leasehold Improvements
due to Tenant’s failure to complete any work, installation, or activity
(including the installation of any of Tenant’s Equipment), then Substantial
Completion shall be deemed to have occurred when sub item (i) has been achieved
without Landlord having obtained the approval or temporary or permanent
certificate of occupancy and correspondingly, the Commencement Date shall be
established.

(x)          “TEA” means a Tenant expenditure authorization, which may be in the
form of a written document and/or an email sent via electronic transmittal to
Tenant’s Representative (as defined in Section 2(g)).



C-2

--------------------------------------------------------------------------------

(y)          “Tenant Delay” means any actual delay in Substantial Completion as
a result of any of the following: (i) Tenant fails to fully and timely comply
with the terms of this Exhibit, including without limitation Tenant’s failure to
comply with any of the deadlines specified in this Exhibit; (ii) Tenant changes
the CD’s, including any Approved Changes, notwithstanding Landlord’s approval of
such changes (provided Landlord notified Tenant in writing of the anticipated
period of Tenant Delay and Tenant thereafter elects to proceed with such
Approved Changes); (iii) delays caused by any governmental or quasi-governmental
authorities arising from the Leasehold Improvements being designed to include
items or improvements not typically found in office space of other comparable
buildings in the market in which the Building is located; (iv) Tenant or any
Tenant Agent interferes with the work of Landlord or Contractor including,
without limitation, during any pre-commencement entry period or in connection
with Tenant’s installation of Tenant’s Equipment; (v) Tenant requests
non-Building Standard improvements, materials, finishes, or installations with a
long lead time (provided Landlord promptly notified Tenant of such item after
becoming aware that the item had a long lead time, and Tenant proceeded knowing
the long-lead status); or (vi) any other delay caused by Tenant or any Tenant
Agent.

(z)          “Tenant’s Equipment” means any telephone, telephone switching,
data, and security cabling and systems, cabling, furniture, computers, servers,
suite security, Tenant’s trade fixtures, and other personal property installed
(or to be installed) by or on behalf of Tenant in the Premises.

2.            Process.

(a)          Proposed CD’s. By no later than the Outside Plan Delivery Date,
Tenant shall prepare and deliver to Landlord, in hard copy and .pdf format,
proposed CD’s for Landlord’s review, stamped for permit filing, together with
any underlying detailed information Landlord may require in order to evaluate
the CD’s (“Proposed CD’s”). The “Outside Plan Delivery Date” means the later of:
(i) June 15, 2020; or (ii) the date that is 30 days after the later of (A) the
date the Pennsylvania Governor’s order that all non-essential business must
cease is terminated or expires, or (B) the date the Premises are available to
Tenant for the purpose of measuring/completing its plans. Tenant shall use
commercially reasonable efforts to deliver Proposed CD’s to Landlord by June 1,
2020, and the date on which Tenant delivers the Proposed CD’s to Landlord is the
“Plan Delivery Date”. The design of the Leasehold Improvements must be
consistent with sound architectural, engineering, and construction practices in
first-class office buildings comparable in size and market to the Building.

(b)          Landlord’s Approval Process. Within 10 business days after
Landlord’s receipt of the CD’s, Landlord shall notify Tenant in writing as to
whether Landlord approves or disapproves such CD’s, which approval shall not be
unreasonably withheld, and may contain conditions. Notwithstanding the
foregoing, if the Architect is L2P and the MEP Engineer is HPE, then Landlord
shall provide its response within 5 business days. If Landlord disapproves of
the CD’s, or approves the CD’s subject to modifications, Landlord shall state in
its written notice to Tenant the reasons therefor, and Tenant, upon receipt of
such written notice, shall revise and resubmit the CD’s to Landlord for review
within 5 business days thereafter and Landlord’s reasonable approval, which
approval shall not be unreasonably withheld. This process shall continue until
the Proposed CD’s are approved by Landlord. All design, construction, and
installation in connection with the Leasehold Improvements shall conform to the
requirements of applicable building, plumbing, and electrical codes and the
requirements of any authority having jurisdiction over, or with respect to, such
Leasehold Improvements. All reasonable third-party costs incurred by Landlord in
connection with review of the CD’s with respect to the internal stairwell and/or
smoke evacuation shall be paid by Tenant to Landlord within 30 days after
receipt by Tenant of a statement of such costs. Landlord’s approval of the CD’s
is not a representation that: (a) such CD’s are in compliance with all
applicable Laws; or (b) the CD’s or design is sufficient for the intended
purposes. Tenant shall be responsible for all elements of the design of the
Leasehold Improvements and the CD’s (including, without limitation, compliance
with Laws, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of the Leasehold Improvements
and the CD’s shall in no event relieve Tenant of the responsibility for such
design, or create responsibility or liability on Landlord’s part for their
completeness, design sufficiency, or compliance with Laws.

(c)          TEA for Construction Costs; Contractor Selection. Promptly after
the full execution and delivery of the Lease, Landlord shall cause three general
contractors to submit bids for the general conditions, overhead, and profit
related to the Leasehold Improvements. Tenant shall have the right to
participate in the selection of the general contractor for the Leasehold
Improvements. Landlord shall competitively bid the Leasehold Improvements with a



C-3

--------------------------------------------------------------------------------

minimum of three qualified contractors (MJ Settelen shall not participate), and
select the lowest qualified bidder. Tenant may submit two contractors of its
choice to be included in the bid process, provided such contractor is union,
reasonably approved by Landlord, meets Landlord’s insurance requirements, and
complies with all contractor rules and regulations. After Landlord’s approval of
the CD’s, the Contractor shall then bid the components of the Leasehold
Improvements to multiple applicable subcontractors for each respective trade,
provided that upon completion of the structural plans, which will likely occur
prior to completion of the CD’s, the Contractor shall immediately seek bids and
enter into contracts with the necessary supplier/manufacturer of the components
of the internal staircase. After selection of the subcontractors, Landlord shall
then prepare a TEA for the Construction Costs, and deliver such TEA to Tenant
for approval in accordance with Section 1(d) below.

(d)          Tenant’s Approval Process. Within 5 business days after Tenant’s
receipt of a TEA from Landlord, Tenant shall notify Landlord in writing as to
whether Tenant approves or disapproves of such TEA, which approval shall not be
unreasonably withheld, conditioned, or delayed. If Tenant disapproves of a TEA:
(i) Tenant shall provide Landlord with a reasonably detailed written statement
setting forth the reason(s) for such disapproval; (ii) Landlord and Tenant shall
work together in good faith to promptly resolve any open issues; (iii) Landlord
shall promptly have the TEA revised and resubmitted to Tenant for Tenant’s
approval; and (iv) this process shall continue until Tenant approval is given,
except that Tenant shall approve or disapprove any revisions within 2 business
days after Tenant’s receipt thereof. Tenant’s disapproval of a TEA shall be
deemed unreasonable if the TEA is substantially based on the CD’s. If Tenant
fails to timely deliver to Landlord Tenant’s written, reasonable disapproval,
Tenant shall be deemed to have given its approval, and Landlord shall be
authorized (but not required) to proceed thereon.

(e)          Change Orders. Tenant shall have the right to make changes to the
CD’s provided: (i) such changes are approved in writing by Landlord (“Approved
Changes”); and (ii) the net costs to Landlord (including any delay costs)
arising therefrom (the “Additional Costs”) shall be included in Improvement
Costs. It shall be deemed reasonable for Landlord to deny consent to a requested
change to the CD’s if Landlord determines that Substantial Completion will be
delayed. Landlord shall have the right to issue a TEA for Additional Costs,
which shall be included in the total Construction Costs.

(f)           Tenant’s and Landlord’s Representative. “Tenant’s Representative”
means Jill Quigley, whose email address is jquigley@passagebio.com, and Stephen
Biroc, whose email address is sbiroc@passagebio.com, either of whom can act as
Tenant’s Representative. “Landlord’s Representative” means Matt Elko, whose
email address is matthew.elko@bdnreit.com. Each party shall have the right to
designate a substitute individual as Tenant’s Representative or Landlord’s
Representative, as applicable, from time to time by written notice to the other.
All correspondence and information to be delivered to Tenant with respect to
this Exhibit shall be delivered to Tenant’s Representative, and all
correspondence and information to be delivered to Landlord with respect to this
Exhibit shall be delivered to Landlord’s Representative. Notwithstanding
anything to the contrary in the Lease, communications between Landlord’s
Representative and Tenant’s Representative in connection with this Exhibit may
be given via electronic means such as email without copies. Tenant’s
Representative shall have authority to grant any consents or approvals by Tenant
under this Exhibit, and for authorizing and executing any and all change orders
or other documents in connection with this Exhibit, and Landlord shall have the
right to rely thereon. Tenant hereby ratifies all actions and decisions with
regard to the Leasehold Improvements that Tenant’s Representative may have taken
or made prior to the execution of the Lease. Landlord shall not be obligated to
respond to or act upon any plan, drawing, change order, approval, or other
matter relating to the Leasehold Improvements until it has been executed by
Tenant’s Representative or a senior officer of Tenant.

(g)          Tenant shall require any architect, structural engineer, design
professional, or MEP engineer retained or contracted by Tenant to carry, and to
cause its subcontractors to carry, throughout the duration of any contract or
any work authorized under purchase order, at their expense, professional
liability insurance in amounts of no less than $2,000,000 each occurrence and
$2,000,000 in the aggregate, and umbrella and/or excess liability insurance in
amounts of no less $2,000,000 each occurrence and $2,000,000 in the aggregate.

3.            Completion of Leasehold Improvements.

(a)          Allocation. Except to the extent that the CD’s, the Approved
Changes, and/or this Exhibit provide that Tenant shall complete a portion of the
Leasehold Improvements, Landlord shall cause the Leasehold



C-4

--------------------------------------------------------------------------------

Improvements to be made, constructed, or installed in a good and workmanlike
manner substantially in accordance with the CD’s and Approved Changes.

(b)          Building Standards. Except as expressly set forth otherwise in the
CD’s and/or the Approved Changes, Landlord shall cause the Leasehold
Improvements to be constructed or installed to Building Standards; provided,
however, Landlord shall have the right to substitute, after providing written
notice to Tenant and providing Tenant with an opportunity to approve said
substitution comparable non-Building Standard materials, fixtures, finishes, and
items to the extent Building Standard items are not readily available.

4.            Central Systems. Neither Tenant nor any of its agents or
contractors shall alter, modify, or in any manner disturb any of the Central
Systems.

5.            Tenant’s Equipment. Tenant shall be solely responsible for the
procuring, ordering, delivery, and installation of Tenant’s Equipment in
compliance with all Laws. Tenant shall coordinate the installation of Tenant’s
Equipment (including cabling) at the Premises with Contractor’s completion of
the Leasehold Improvements.

6.            Cooperation. Tenant and Tenant’s Representative shall cooperate
with Landlord, Architect, and the Contractor to promote the efficient and
expeditious completion of the Leasehold Improvements.

7.            Punch List. Prior to Substantial Completion, the Architect shall
prepare a preliminary Punch List in writing for Landlord’s and Tenant’s review.
Landlord shall schedule a walkthrough of the Premises with Tenant’s
Representative to occur on Substantial Completion, from which Landlord and
Tenant shall generate a final Punch List. Landlord shall diligently pursue
completion of any Punch List work, and make commercially reasonable efforts to
complete all Punch List work within 30 days after Substantial Completion,
subject to long-lead items. Landlord shall obtain from Contractor a commercially
customary one-year warranty for the Leasehold Improvements, and Landlord shall
use commercially reasonable efforts to make a claim under such warranties on
behalf of Tenant to the extent necessary. The taking of possession of the
Premises by Tenant shall constitute an acknowledgment by Tenant that the
Premises are in good condition and that all work and materials provided by
Landlord are satisfactory except as to: (i) any latent defects discovered within
the first 12 months of the Term; (ii) items contained in the Punch List; and
(iii) items covered by the one-year warranty.

8.            Tenant Delay. In the event of Tenant Delay, Substantial Completion
shall be deemed to be the date Substantial Completion would have occurred but
for Tenant Delays. Landlord shall have no obligation to expend any funds, employ
any additional labor, contract for overtime work, or otherwise take any action
to compensate for any Tenant Delay. Any incremental costs in labor, materials,
and supplies incurred due to Tenant Delay shall be included in Construction
Costs.

9.            Early Access. Subject to the terms herein and Tenant’s compliance
with all applicable Laws, Tenant shall have reasonable access to the Premises
(“Early Access”) during completion of the Leasehold Improvements to coordinate
installation of Tenant’s cabling and wiring and during the 2-week period
immediately prior to Substantial Completion to install its furniture, fixtures,
and equipment; provided in any such case Tenant’s Early Access does not
unreasonably interfere with, or unreasonably delay completion of the Leasehold
Improvements, and Tenant first provides Landlord with a certificate of insurance
as required under the Lease. Tenant shall be fully responsible for all costs
related to Early Access. All insurance, waiver, indemnity, and alteration
provisions of the Lease shall be in full force and effect during Early Access.
Tenant shall ensure that its phone/data, security, and other vendors comply with
all applicable Laws and pull their permits and perform their work in conjunction
with the Leasehold Improvements so as not to delay completion of the Leasehold
Improvements and any and all inspections therefor. Tenant and its contractors
shall coordinate all activities with Landlord in advance and in writing, and
shall comply with Landlord’s instructions and directions so that Tenant’s early
entry does not interfere with or delay any work to be performed by Landlord. Any
delay resulting from Early Access, including without limitation due to a Tenant
vendor’s work delaying Landlord’s ability to obtain its permits, shall be deemed
a Tenant Delay.



C-5

--------------------------------------------------------------------------------

10.          Costs.



(a)          Improvement Allowance. Landlord shall provide the Improvement
Allowance to Tenant in accordance with this Exhibit. The Improvement Allowance
shall be applied solely towards payment of the Improvement Costs, and, except as
set forth below, specifically excluding costs for Tenant’s Equipment, cabling,
moving, utilities, and movable furniture, fixtures, or equipment that has no
permanent connection to the structure of the Building; provided, however, the
Base Building Allowance shall be applied solely to Improvement Costs related to
the Base Building Improvements (and not to any costs related to the Leasehold
Improvements). If, as of the 6-month anniversary of the Commencement Date, then
except as set forth in the following sentence, any portion of the Improvement
Allowance remains unused, the Improvement Allowance shall be deemed reduced by
such unused amount, and Landlord shall retain such undisbursed portion of the
Improvement Allowance which shall be deemed waived by Tenant and shall not be
paid to Tenant, credited against Rent, or applied to Tenant’s moving costs or
prior lease obligations. Notwithstanding the foregoing, if, after payment in
full of the Leasehold Improvements and no outstanding monetary Event of Default,
there are unused Improvement Allowance dollars, then by written notice to
Landlord received no later than the 6-month anniversary of the Commencement
Date, Tenant may apply up to $243,191.00 of the Improvement Allowance towards
the actual and reasonable, out-of-pocket, documented costs incurred by Tenant
for moving to the Premises, and signage and voice and data cabling expenses
(“Reimbursable Costs”) provided, and notwithstanding anything to the contrary in
the Lease, Tenant may not remove from the Premises any of the items purchased
with such funds, and all of Tenant’s right, title, and interest in and to such
items purchased shall automatically be conveyed to Landlord on the Surrender
Date. Subject to the preceding sentence, Landlord shall reimburse Tenant up to
the total Reimbursable Costs within 30 days after Landlord’s receipt of an
invoice therefor (no more frequently than once per month) together with
reasonable supporting documentation, evidence of payment in full by Tenant, and
unconditional lien waivers (on Landlord’s form therefor). Any portion of the
Reimbursable Costs for which Tenant has not submitted an invoice for
reimbursement on or before the 6-month anniversary of the Commencement Date
shall be deemed waived by Tenant and will not be paid to Tenant or credited
against Rent. Tenant shall mark and tag all cabling installed by it or on its
behalf by no later than Substantial Completion, and notwithstanding anything to
the contrary in the Lease, shall surrender such cabling with the Premises by no
later than the Surrender Date.

(b)          Construction Management Fee. Tenant shall pay the Construction
Management Fee to Landlord as compensation for Landlord’s construction
management services under this Exhibit. Landlord may deduct all or a portion of
Construction Management Fee from the Improvement Allowance, and/or invoice
Tenant therefor if the entirety of the Improvement Allowance has been expended,
payable to Landlord within 30 days after the date of such invoice.

(c)          Excess Costs. Tenant shall be solely responsible for all
Construction Costs in excess of the Improvement Allowance (subject to reduction
as set forth in Section 10(b) above) (“Excess Costs”). Landlord may issue a TEA
for Excess Costs. Tenant shall pay Landlord 50% of the estimated Excess Costs in
full within 30 days after receipt of an invoice therefor. Tenant shall pay
Landlord any and all unpaid Excess Costs within 30 days after receipt of an
invoice therefor from time to time, provided Landlord shall not invoice Tenant
for more than 50% of the Excess Costs prior to Landlord’s use of all of the
Improvement Allowance (that is, Landlord may not invoice Tenant for the balance
of Excess Costs until the balance of the Improvement Allowance is $0.00). Tenant
shall be solely responsible for all Planning Costs. Within 3 days after receipt
of request therefor from time to time, Tenant shall provide Landlord with an
accounting of all costs incurred by or on behalf of Tenant in connection with
the Planning Costs. If the total Construction Costs plus the Construction
Management Fee is less than the Improvement Allowance (with such difference
being the “Available Allowance”), then Landlord shall reimburse Tenant an amount
equal to the lesser of: (i) the Planning Costs; and (ii) the Available
Allowance, within 30 days after Landlord’s receipt of an invoice therefor (no
more frequently than once per month) together with reasonable supporting
documentation, evidence of payment in full by Tenant, and unconditional lien
waivers (on Landlord’s form therefor).

(d)          Rent. If Tenant fails to make any payment when due under this
Exhibit, such failure shall be deemed a failure to make a Rent payment under the
Lease. Landlord shall have no obligation to make a disbursement from the
Improvement Allowance if, at the time such disbursement is to be made, there
exists an uncured Event of Default.

(e)          Space Plan Allowance. Provided there is no Event of Default,
Landlord will reimburse Tenant an amount equal to the lesser of: (i) $4,489.68;
and (ii) the actual and reasonable third-party costs incurred by Tenant in
connection with an initial space plan for the Premises (such lesser amount being
hereinafter referred to as the “Space Plan Allowance”). Landlord will pay the
Space Plan Allowance to Tenant within 30 days after Landlord’s receipt of



C-6

--------------------------------------------------------------------------------

an invoice therefor (no more frequently than once per month) together with
reasonable supporting documentation, evidence of payment in full by Tenant, and
unconditional lien waivers (on Landlord’s form therefor). Any portion of the
Space Plan Allowance not used by Tenant on or before the 6-month anniversary of
the Commencement Date will be deemed waived by Tenant and will not be paid to
Tenant or credited against Rent.





C-7

--------------------------------------------------------------------------------

EXHIBIT D

CLEANING SPECIFICATIONS



Graphic [pasg-20200331ex102f078db005.jpg]

CLEANING SPECIFICATIONS BrandywineRealtyTrust I I l!iiD] DAILY WEEKLY AS NEEDED
Empty trash and recycle Spot clean carpet Remove visible debris/ litter from
carpet Spot clean desks and tables Straighten chair-furniture Turn off lights
Dust desks (only if clear of personal effects) and tops of system furniture
Vacuum carpet Clean telephones in common areas Clean tables Clean wastebaskets
Clean light fixtures and vents Clean walls, switch plates and baseboards Dust
file cabinets,partitions and bookshelves Clean chairs Clean doors Dust pictures
and surfaces over 5' Dust window sills, blinds, ledges and radiators Spot clean
side light glass Office f\1 Sinks Floors Counters Trash receptacle
Toilet/urinals Dispensers Door Spot clean walls Spot clean partitions Dust
lights Dust surfaces over S' Ceiling vents Clean walls Clean partitions Restroom
Spot clean carpet Sweep kitchen floors Wet mop kitchen floors Burnish polished
surfaces Machine scrub restroom floors .-.tt.. Floor Care I These specifications
are subject to change without notice. The cost for any cleaning over and above
the standard cleaning specifications are to be paid by tenant. D-1





D-1

--------------------------------------------------------------------------------

EXHIBIT E

RULES AND REGULATIONS



Graphic [pasg-20200331ex102f078db006.jpg]

RULES AND REGULATIONS I. Sidewalks, entrances, passages, elevators, vestibules,
stairways, corridors, halls, lobby, and any other part of the Building shall not
be obstructed or encumbered by Tenant or used for any purpose other than ingress
or egress to and from the Prem ises. Landlord shall have the right to control
and operate the common portions of the Building and exterior facilities
furnished for common use of the Building's tenants (such as the eating, smoking,
and parking areas) in such a m anner as Landlord deems appropriate. 2. No
awnings or other projections may be attached to the outside walls of the
Building without the prior written consent of Landlord. All drapes and window
blinds shall be of a quality, type, design, and color, and attached in a manner
approved in writing by Landlord. 3. No showcases, display cases, or other
articles may be put in front of or affixed to any part of the exterior of the
Building, or placed in hallways or vestibules without the prior written consent
of Landlord. All supplies shall be kept in designated storage areas. Tenant
shall not use or permit the use of any portion of the Project for outdoor
storage. No mats, trash, or other objects may be placed in the public corridors,
hallways, stairs, or other common areas of the Building. 4. Restrooms and other
plumbing fixtures shall not be used for any purposes other than those for which
they were constructed, and no debris, rubbish, rags, or other substances may be
thrown therein. Only standard toilet tissue m ay be flushed in commodes. All
damage resulting from any misuse of these fixtures shall be the responsibility
of the tenant who, or whose employees, agents, visitors, clients, or licensees,
caused such damage. Bathing and changing of clothes is perm itted only in
designated shower/locker facilities, and is not permitted in restrooms. 5.
Tenant shall not, without the prior written consent of Landlord, mark, paint,
drill into, bore, cut, string wires, or in any way deface any part of the
Premises or the Building except for the reasonable hanging of decorative or
instructional m aterials on the walls of the Premises. Tenant shall remove
seasonal decorations that are visible outside of the Premises within 30 days
after the end of the applicable season. 6. Tenant shall not construct, install,
maintain, use, or operate in any part of the Project any electrical dev ice,
wiring, or other apparatus in connection with a loud speaker system or other
sound/communication system that may be heard outside the Premises. 7. No
bicycles, mopeds, skateboards, scooters, or other vehicles may be brought into,
used, or kept in or about the Building or in the comm on areas of the Project
other than in locations specifically designated thereof. No anim als or pets of
any kind (other than a service animal performing a specified task), including
without limitation fish, rodents, and birds, may be brought into, used, or kept
in or about the Building. Rollerblading and roller skating is not permitted in
the Building or in the common areas of the Project. 8. Tenant shall not cause or
permit any unusual or objectionable odors to be produced upon or permeate from
the Premises. 9. No space in the Project may be used for the manufacture of
goods for sale in the ordinary course of business, or for sale at auction of
merchandise, goods, or property of any kind. 10. Tenant shall not make any
unseemly or disturbing noises, or disturb or interfere with the occupants of the
Building or neighboring buildings or residences by voice, musical instrument,
radio, talking machines, whistling, singing, lewd behavior, or in any other way.
All passage through the Building's hallways, elevators, and m ain lobby shall be
conducted in a quiet, businesslike manner. Tenant shall not commit or suffer any
waste upon the Premises, the Building, or the Project, or any nuisance, or do
any other act or thing that may disturb the quiet enjoym ent of any other tenant
in the Building or Project. II . Tenant shall not throw anything out of the
doors, windows, or down corridors or stairs of the Building. 12. Tenant shall
not place, install, or operate in the Premises or in any part of the Project,
any engine, stove, machinery, or electrical equipm ent not directly related to
its business, including without limitation space Revised 20141 Brandywine Realty
Trust E-1





E-1

--------------------------------------------------------------------------------

Graphic [pasg-20200331ex102f078db007.jpg]

heaters, coffee cup wanners, and small refrigerators, conduct mechanical
operations, cook thereon or therein, or place or use in or about the Premises or
the Project any explosives, gasoline, kerosene oil, acids, caustics, canned
heat, charcoal, or any other flammable, explosive or hazardous material, without
the prior written consent of Landlord. Notwithstanding the foregoing, Tenant
shall have the right to install and use a coffee machine, microwa ve oven,
toaster, ice maker, refrigerator, and/or vending machine in compliance with all
applicable Laws in a kitchen or break room designated as such by Landlord,
provided Tenant shall use only stainless steel braided hoses. All supply
waterlines shall be of copper (not plastic) tubing. 13. No smoking (including
without limitation of cigarettes, ciga rs, and e-cigarettes) is permitted
anywhere in the Prem ises, the Building, or the Project, including but not
limited to restrooms, hallways, elev ators, stairs, lobby, exit and entrance
vestibules, sidewalks, and parking lot areas, provided smoking shall be
permitted in any Landlord-designated exterior smoking area. All cigarette ashes
and butts shall be deposited in the containers provided for such disposal, and
shall not be disposed of on sidewalks, parking lot areas, or toilets. 14. Tenant
shall not install any additional locks or bolts of any kind upon any door or
window of the Building without the prior written consent of Landlord. Tenant
shall, upon the termination of its tenancy, return to Landlord all keys for the
Premises, either furnished to or otherwise procured by Tenant, and all security
access cards to the Building. 15. Tenant shall keep all doors to hallways and
corridors closed during Business Hours except as they may be used for ingress or
egress. 16. Tenant shall not use the name of the Building, Project, Landlord, or
Landlord's agents or affiliates in any way in connection with its business
except as the address thereof. Landlord shall also have the right to prohibit
any advertising by Tenant that, in Landlord's sole opinion, tends to impair the
reputation of the Building or its desirability as a building for offices, and
upon written notice from Landlord, Tenant shall refrain from or discontinue such
advertising. 17. Tenant shall be responsible for all security access cards
issued to it, and shall secure the return of all security cards from all
employees terminating employment with them. Lost cards shall cost $35.00 per
card to replace. No person/company other than Building tenants and/or their
employees may have security access cards unless Landlord grants prior written
approval. 18. All deliveries to the Building that involve the use of a hand
cart, hand truck, or other heavy equipment or dev ice shall be made v ia the
freight elevator, if such freight elevator exists in the Building. Tenant shall
be responsible to La ndlord for any loss or damage resulting from any deliveries
made by or for Tenant to the Building. Tenant shall procure and deliver to
Landlord a certificate of insurance from its movers, which certificate shall nam
e Landlord as an additional insured. 19. Landlord reserves the right to inspect
all freight to be brought into the Building, and to exclude from the Building
all freight or other material that violates any of these rules and regulations.
20. Tenant shall refer all contractors, contractor's representatives, and
installation technicians rendering any service on or to the Premises, to
Landlord for Landlord's approval and supervision before performance of any
contractual service or access to Building. This provision shall apply to all
work performed in the Building including installation of telephones, telegraph
equipment, electrical devices and attachments, and installations of any nature
affecting floors, walls, woodwork, trim, windows, ceilings, equipment, or any
other physical portion of the Building. Landlord reserves the right to require
that all agents of contractors and vendors sign in and out of the Building. 21.
If Tenant desires to introduce electrical, signaling, telegraphic, telephonic,
protective alarm or other wires, apparatus or devices, Landlord shall direct
where and how the same are to be placed, and except as so directed, no
installation boring or cutting shall be permitted, without Landlord's consent,
not to be unreasonably withheld, conditioned, or delayed. Landlord shall have
the right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or the
Premises and to require the changing of wiring connections or layout at Tenant's
expense, to the extent that Landlord may reasonably deem necessary, and further
to require compliance with such reasonable and Revised 2014 1 Brandywine Realty
Trust E-2





E-2

--------------------------------------------------------------------------------

Graphic [pasg-20200331ex102f078db008.jpg]

Wliformly applied rules as Landlord may establish relating thereto, and in the
event of non-compliance with the requirements or rules, Landlord shall have the
right immediately to cut wiring or to do what it reasonably considers necessary
to remove the danger, annoyance, or electrical interference with apparatus in
any part of the Building. All wires installed by Tenant must be clearly tagged
at the distributing boards and junction boxes and elsewhere where required by
Landlord, with the suite number of the office to which such wires lead, and the
purpose for which the wires respectively are used, together with the name of the
concern, if any, operating such wires. 22. Landlord reserves the right to
exclude from the Building at all times any person who is not known or does not
properly identify himself or herself to Landlord's managem ent or security
personnel. 23. Landlord may require, at its sole option, all persons entering
the Building outside of Business Hours to register at the time they enter and at
the time they leave the Building. 24. No space within the Building, or in the
common areas such as the parking lot, may be used at any time for the purpose of
lodging, sleeping, or for any immoral or illegal purposes. 25. Tenant shall not
use the hallways, stairs, lobby, or other common areas of the Building as
lounging areas during breaks or during lunch periods. 26. No canvassing,
soliciting, or peddling is permitted in the Building or its common areas. 27.
Tenant shall comply with all Laws regarding the collection, sorting, separation,
and recycling of garbage, trash, rubbish and other refuse, and Landlord's
recycling policy for the Building. 28. Landlord does not maintain suite fmishes
that are non-standard, such as kitchens, bathrooms, wallpaper, special lights,
etc. However, should the need arise for repair of items not maintained by
Landlord, Landlord at its sole option, may arrange for the work to be done at
tenant's expense. 29. Tenant shall clean at least once a year, at its expense,
drapes in the Premises that are visible from the exterior of the Building. 30.
No pictures, signage, advertising, decals, banners, etc. may be placed in or on
windows in such a manner as they are visible from the exterior, without the
prior written consent of Landlord. 31. Tenant is prohibited at all times from
eating or drinking in hallways, elevators, restrooms, lobbies, or lobby
vestibules outside of the Premises. Food storage shall be limited to a
Landlord-approved kitchen or break room. 32. Tenant shall be responsible to
Landlord for any acts of vandalism performed in the Building by its employees,
invitees, agents, contractors, licensees, subtenants, and assignees. 33. Tenant
shall not permit the visit to the Premises of persons in such numbers or under
such conditions as to interfere with the use and enjoyment by other tenants of
the entrances, hallways, elevators, lobby, exterior comm on areas, or other
public portions or facilities of the Building. 34. Landlord's employees shall
not perform any work or do anything outside of their regular duties unless under
special instructions from Landlord. Requests for such requirements shall be
submitted in writing to Landlord. 35. Tenant is prohibited from interfering in
any manner with the installation and/or maintenance of the heating, air
conditioning and ventilation facilities and equipment at the Project. 36.
Landlord shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry regardless of whether such loss occurs when an area
is locked against entry or not. 37. Landlord shall not permit entrance to the
Premises by use of pass key controlled by Landlord, to any person at any time
without written permission of Tenant, except employees, contractors or service
personnel Revised 20141 Brandywine Realty Trust E-3





E-3

--------------------------------------------------------------------------------

Graphic [pasg-20200331ex102f078db009.jpg]

supervised or employed by Landlord. 38. Tenant shall observe and comply with the
driving and parking signs and m arkers on the Project grounds and surrounding
areas. Tenant shall comply with all reasonable and uniformly applied parking
regulations promulgated by Landlord from time to time for the orderly use of
vehicle parking areas. Parked vehicles shall not be used for vending or any
other business or other activity while parked in the parking areas. Vehicles
shall be parked only in striped parking spaces, except for loading and
unloading, which shall occur solely in zones marked for such purpose, and be so
conducted as to not unreasonably interfere with traffic flow or with loading and
unloading areas of other tenants. Tractor trailers shall be parked in areas
designated for tractor trailer parking. Employee and tenant vehicles shall not
be parked in spaces marked for visitor parking or other specific use. All
vehicles entering or parking in the parking areas shall do so at owner's sole
risk and Landlord assumes no responsibility for any damage, destruction,
vandalism, or theft. Tenant shall cooperate with Landlord in any reasonable and
uniformly applied measures implemented by Landlord to control abuse of the
parking areas, including without limitation access control programs, tenant and
guest vehicle identification programs, and validated parking programs, provided
no such validated parking program shall result in T enant being charged for
spaces to which it has a right to free use under the Lease. Each vehicle owner
shall promptly respond to any sounding vehicle alarm or horn, and failure to do
so may result in temporary or perm anent exclusion of such vehicle from the
parking areas. Any v ehicle that violates the parking regulations may be cited,
towed at the expense of the owner, temporarily or permanently excluded from the
parking areas, or subject to other lawful consequence. 39. Tenant shall not
enter other separate tenants' hallways, restrooms, or premises except with prior
written approval from Landlord's management. 40. Tenant shall not place weights
anywhere beyond the load-per-square-foot carrying capacity of the Building. 41.
Tenant shall comply with all laws, regulations, or other governmental requirem
ents with respect to energy savings, not permit any waste of any utility
services provided Landlord, and cooperate with Landlord fully to ensure the m
ost effective and efficient operation of the Building. 42. The finishes,
including floor and wall coverings, and the furnishings and fixtures in any
areas of the Premises that are visible from the common areas of the Building are
subject to Landlord' s approval in its sole discretion. Selections for these
areas shall be pre-approved in writing by Landlord. 43. Power strips and
extension cords shall not be combined (also known as daisy chaining). 44.
Candles and open flames are prohibited in the Building. 45. Guns, firearms, and
other dangerous weapons (concealed or otherwise) are not allowed at the Project,
subject to applicable Law (if any) requiring Landlord to so permit at the
Project. Landlord reserves the right to rescind any of these rules and make such
other and further rules and regulations as in the judgment of Landlord shall
from time to time be needed for the safety, protection, care, and cleanliness of
the Project, the operations thereof, the preservation of good order therein, and
the protection and comfort of its tenants, their agents, employees, and inv
itees, which rules when made and notice thereof given to Tenant shall be binding
upon Tenant in a like manner as if originally prescribed. As used in these rules
and regulations, capitalized terms shall have the respective meanings given to
them in the Lease to which these rules and regulations are attached, provided
Tenant shall be responsible for compliance herewith by everyone under Tenant's
reasonable control, including without limitation its employees, invitees,
agents, contractors, licensees, subtenants and assignees, and a violation of
these rules and regulations by any of the foregoing is deemed a violation by
Tenant. Revised 20141 Brandywine Realty Trust



E-4

--------------------------------------------------------------------------------